Exhibit 10.12

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

LOAN AGREEMENT

among

AU SOLAR 1, LLC,

a Delaware limited liability company

(Borrower);

CREDIT SUISSE SECURITIES (USA) LLC,

ING CAPITAL LLC

RABOBANK, N.A.

(as Joint Lead Arrangers);

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

(as the Collateral Agent and Administrative Agent);

and

THE LENDERS PARTIES HERETO

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1   

1.1

  Definitions      1   

1.2

  Rules of Interpretation      23   

ARTICLE 2 THE CREDIT FACILITY

     25   

2.1

  Loan Facility      25   

2.2

  Commitments      30   

2.3

  Fees      31   

2.4

  Other Payment Terms      31   

2.5

  Pro Rata Treatment      35   

2.6

  Change of Circumstances      36   

2.7

  Funding Losses      38   

2.8

  Alternate Office; Minimization of Costs      38   

2.9

 

[Reserved.]

     40   

2.10

  Increase in Loan Facility      40   

2.11

 

[***]

     42   

2.12

  Defaulting Lenders      42   

ARTICLE 3 CONDITIONS PRECEDENT

     42   

3.1

  Conditions Precedent to the Closing Date      42   

3.2

  Conditions Precedent to Each Borrowing      45   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     46   

4.1

  Representations and Warranties      46   

ARTICLE 5 AFFIRMATIVE COVENANTS OF BORROWER

     52   

5.1

  Use of Proceeds      52   

5.2

  Notices      52   

5.3

  Portfolio Reports; Financial Statements      53   

5.4

  Reports; Other Information      54   

5.5

  Existence, Conduct of Business      54   

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

i



--------------------------------------------------------------------------------

5.6

  Books, Records, Access      55   

5.7

  Preservation of Rights; Further Assurances      55   

5.8

  Taxes and Other Government Charges      56   

5.9

 

Compliance With Laws; Instruments, Etc.

     56   

5.10

  Indemnification      56   

5.11

  Collection Account      58   

5.12

  Compliance with Sanctioned Persons Laws      58   

5.13

  Separateness Provisions; Required Provisions in LLC Agreement      58   

5.14

  Interest Rate Protection      59   

ARTICLE 6 NEGATIVE COVENANTS OF BORROWER

     59   

6.1

  Interest Rate Coverage Ratio      59   

6.2

 

[Reserved.]

     59   

6.3

  Limitations on Liens      59   

6.4

  Indebtedness      60   

6.5

  Sale or Lease of Assets      60   

6.6

  Changes      60   

6.7

  Distributions      60   

6.8

  Investments      60   

6.9

  Federal Reserve Regulations      61   

6.10

  Dissolution      61   

6.11

  Amendments; Other Agreements      61   

6.12

  Name and Location; Fiscal Year      62   

6.13

  Assignment      62   

6.14

  Transfer of Equity Interest      62   

6.15

  Accounts      62   

6.16

  Transaction with Affiliates      62   

ARTICLE 7 ACCOUNTS; APPLICATION OF FUNDS

     62   

7.1

  Accounts; Application of Funds in Accounts      62   

ARTICLE 8 EVENTS OF DEFAULT; REMEDIES

     62   

8.1

  Events of Default      62   

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

ii



--------------------------------------------------------------------------------

8.2

  Remedies      64   

ARTICLE 9 THE AGENTS; AMENDMENTS; ASSIGNMENTS

     65   

9.1

  Appointment, Powers and Immunities      65   

9.2

  Reliance by Agent      66   

9.3

  Non Reliance; Joint Lead Arrangers      67   

9.4

  Defaults      67   

9.5

  Indemnification      67   

9.6

  Successor Agent      68   

9.7

  Authorization      68   

9.8

  Other Rights and Powers of Agent      69   

9.9

  Amendments      69   

9.10

  Withholding Tax      70   

9.11

  [Reserved.]      71   

9.12

  [Reserved.]      71   

9.13

  Participations      71   

9.14

  Assignments      72   

9.15

  [Reserved.]      74   

9.16

  Assignability to Federal Reserve Bank or Central Bank      74   

9.17

  [Reserved.]      75   

9.18

  Exercise of Discretion      75   

ARTICLE 10 MISCELLANEOUS

     76   

10.1

  Addresses; Notices      76   

10.2

  Right to Set-Off      79   

10.3

  Delay and Waiver      79   

10.4

  Costs, Expenses and Attorney’s Fees      79   

10.5

  [Reserved.]      80   

10.6

  Entire Agreement      80   

10.7

  Governing Law      80   

10.8

  Severability      80   

10.9

  Headings      80   

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

iii



--------------------------------------------------------------------------------

10.10

  Accounting Terms      80   

10.11

  [Reserved.]      80   

10.12

  No Partnership, Etc.      81   

10.13

  [Reserved.]      81   

10.14

  Waiver of Jury Trial      81   

10.15

  Consent to Jurisdiction; Service of Process      81   

10.16

  Interest Rate Limitation      82   

10.17

  Successors and Assigns      82   

10.18

  Patriot Act Compliance      83   

10.19

  Binding Effect; Counterparts      83   

10.20

  Confidentiality      84   

10.21

  Survival of Agreements      85   

10.22

  Amendments upon Termination of Master Lease      85   

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

iv



--------------------------------------------------------------------------------

INDEX OF EXHIBITS Exhibit A   Form of Note Exhibit B   Form of Borrowing Notice
Exhibit C   Form of Withholding Certificate (Portfolio Interest) Exhibit D  
Form of Assignment and Acceptance Exhibit E   Form of Incremental Loan
Commitment Increase Notice Exhibit F   Form of Increasing Incremental Lender
Confirmation Exhibit G   Form of New Lender Accession Agreement Exhibit H   Form
of Independent Engineer Certificate INDEX OF SCHEDULES Schedule 3.1(m)  
Existing Bank Account Schedule 5.13   Separateness Provisions INDEX OF ANNEXES
Annex 1   Account Information Annex 2   Lenders/Lending Office Annex 3  
Schedule of Lender Commitments

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of June 7, 2013 (this “Agreement”), is made by and
among AU SOLAR 1, LLC, a Delaware limited liability company (“Borrower”), each
of the lenders that is a signatory to this Agreement identified as a “Lender” on
the signature pages to this Agreement and listed on Annex 2 or that shall become
a “Lender” under this Agreement pursuant to the terms of this Agreement
(individually, a “Lender” and, collectively, the “Lenders”), CREDIT SUISSE
SECURITIES (USA) LLC, ING CAPITAL LLC and RABOBANK N.A., as joint lead arrangers
(in such capacity, collectively, the “Joint Lead Arrangers”) and CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as the collateral agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) and as the administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”, and,
together with the Collateral Agent, the “Agents”).

WHEREAS, Borrower has requested that the Lenders make loans to Borrower to
monetize the future Periodic Rent, certain Customer Payments and certain other
payments to be received by the Borrower under the Master Lease and Customer
Agreements, respectively, with respect to certain Projects, on the terms, and
subject to the conditions, set forth herein; and

WHEREAS, the Lenders are willing to make such loans upon the terms and subject
to the conditions of this Agreement.

NOW THEREFORE, in consideration of the agreements herein and in the other
Financing Documents and in reliance upon the representations and warranties set
forth herein and therein, the parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. Except as otherwise expressly provided, capitalized terms used
in this Agreement and its exhibits and schedules shall have the meanings set
forth below:

“Accounts” has the meaning given in the Depositary Agreement.

“Administrative Agent” has the meaning given in the introductory paragraph of
this Agreement.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance Rate” means [***]%.

“Affiliate” of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of partnership interests or voting securities, by contract or
otherwise.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Agent Fees” has the meaning given in Section 2.3(b).

“Agents” has the meaning given in the introductory paragraph of this Agreement.

“Agreement” has the meaning given in the introductory paragraph of this
Agreement.

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Borrower would be required to pay if such Hedging Agreement
were terminated on such date.

“Anti-Terrorism Laws” means any Federal laws of the United States of America
relating to terrorism or money laundering, including Executive Order 13224; the
Patriot Act and the regulations administered by OFAC.

“Applicable Interest Rate” means (a) for any LIBO Loan, during each Interest
Period applicable thereto, the per annum rate equal to the sum of the LIBO Rate
for such Interest Period plus the Applicable Margin or (b) for any Base Rate
Loan, during each Interest Period applicable thereto, the per annum rate equal
to the sum of the Base Rate for such Interest Period plus the Applicable Margin;
[***].

“Applicable Margin” means 3.25%.

“Applicable Permit” means any Permit, including any zoning, environmental
protection, pollution, sanitation, FERC, any State public utility commission,
safety, siting or building Permit (a) that is material or necessary at any given
time in light of the operation of any Project that is subject to the Master
Lease to operate, maintain, repair, own or use any such Project as contemplated
by the Operative Documents, to sell electricity or renewable energy credits,
“green tags” or other like environmental credits or benefits therefrom, to enter
into any Operative Document or to consummate any transaction contemplated
thereby.

[***]

“Asset Sale” means the disposition of property by the Borrower (excluding any
such disposition permitted by Section 6.5(b) and (c)).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit D or such other form as shall be approved by the
Administrative Agent.

“Assignment and Assumption Agreement” has the meaning given to such term in the
Master Lease.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

“Availability Period” means a period commencing on the Closing Date and ending
on the earlier of (A) the date when the Commitments have been utilized for
Borrowings and (B) February 28, 2014.

“Bankruptcy Event” shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it; (b) such Person shall file a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a receiver, liquidator, sequestrator, trustee or other
officer with similar powers for itself or any substantial part of its assets;
(d) such Person shall make an assignment for the benefit of creditors; (e) such
Person shall admit in writing its inability to pay its debts generally as they
become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under the Bankruptcy Law or any
similar proceeding shall be commenced against such Person under any other
applicable federal, State or other applicable law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within sixty (60) days of its
filing; (iii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within sixty (60) days; or
(iv) an order for relief shall have been issued or entered therein; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; or (h) any other similar relief shall be granted against such Person
under any federal, State or other applicable law.

“Bankruptcy Law” means Title 11, United States Code, and any other State or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1.00%, (c) the sum of (i) the LIBO Rate for a
one month interest period commending on such day plus (ii) 1.00% and (d) 0.00%
per annum. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Administrative Agent
shall notify Borrower and the Alternate Base Rate shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, as the case may be.

“Base Rate Loan” means any Loan that bears interest at rates based upon the Base
Rate.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

“Benefited Lender” has the meaning given in Section 2.5(b).

“Borrower” has the meaning given in the introductory paragraph of this
Agreement.

“Borrower Expenses” means the sum of (a) operation and maintenance expenses of
the Borrower, determined at $[***] per kW (escalating at [***]% per annum) of
installed nameplate capacity, prorated for any capacity not available for a full
year, (b) administrative expenses of the Borrower, determined at $[***] per kW
of installed nameplate capacity and (c) insurance (including property and
business interruption insurance) expenses of the Borrower determined at per kW
of installed nameplate capacity based on the premiums at the time of a Borrowing
for a Current Project as set forth in the Sizing Model.

“Borrower Materials” has the meaning given in Section 10.1(d).

“Borrower’s Knowledge” means the actual knowledge of any Responsible Officer of
Borrower of (x) a fact, condition or circumstance or (y) a fact, condition or
circumstance which would cause a reasonably prudent person to conduct further
inquiry.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBO Loans, as to which a single Interest Period
is in effect.

“Borrowing Date” means that date on which a Borrowing occurs.

“Borrowing Notice” has the meaning given in Section 2.1(a)(iii).

“Breakage Event” has the meaning given in Section 2.7.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized to be closed in New York, New York or California; provided
that when used in connection with a Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market.

“Capital Adequacy Requirement” has the meaning given in Section 2.6(b).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Certificate of Acceptance” has the meaning given to such term in the Master
Lease.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:

(a) SolarCity (or any successor entity thereto) shall cease to directly or
indirectly own, beneficially and of record, 100% of the issued and outstanding
equity interests in Member; or

(b) Member shall cease to directly own, beneficially and of record, 100% of the
issued and outstanding equity interests in Borrower.

“Change of Law” means, after the Closing Date, the (i) occurrence of any
adoption of any Governmental Rule, any change in any Governmental Rule or the
application or requirements thereof (whether such change occurs in accordance
with the terms of such Governmental Rule as enacted, as a result of amendment,
or otherwise), any change in the interpretation or administration of any
Governmental Rule by any Governmental Authority, or (ii) compliance by any
Lender or Borrower with any request or directive (whether or not having the
force of law) of any Governmental Authority, that, in each such case, makes it
unlawful or impossible for any Lender to make or maintain any Loan; for the
avoidance of doubt, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change of Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning given in Section 10.16.

“Closing Certificate” has the meaning given to such term in the Master Lease.

“Closing Date” means the date when each of the conditions precedent listed in
Section 3.1 has been satisfied (or waived in writing by the Agents and the
Lenders).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, with respect to a Collateral Document, all property which is
subject or is or is intended or required to become subject to the security
interests or Liens granted by such Collateral Document.

“Collateral Agent” has the meaning given in the introductory paragraph of this
Agreement.

“Collateral Documents” means the Depositary Agreement, NDA, the Member Pledge,
the Security Agreement and any other security documents, financing statements
and other documentation filed or recorded in connection with the foregoing.

“Collection Account” has the meaning given in the Depositary Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Commercial Project” has the meaning given to such term in the Master Lease.

“Commitment Fees” has the meaning given in Section 2.3(a).

“Commitment” means, at any time with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as a maximum aggregate principal
amount of the Loans to be made by such Lender hereunder as such amount may be
(a) reduced from time to time pursuant to Section 2.2(c), (b) reduced or
modified from time to time pursuant to assignments by or to such Lender pursuant
to Section 9.14 or (c) increased pursuant to Section 2.10. The initial amount of
each Lender’s Commitment is set forth in Annex 3 hereto, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.

“Communications” has the meaning given in Section 10.1(c).

“Completion Certificate” means that certificate delivered by Borrower to the
Lessee pursuant to [***].

[***]

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Credit Suisse” means Credit Suisse Securities (USA) LLC.

[***]

[***]

[***]

“Current Project” refers to a Project subject to the Master Lease for which a
Borrowing Notice has been delivered to the Administrative Agent.

“Customer Agreement” has the meaning given to such term in the Master Lease.

“Customer Buyout” means a Host Customer’s exercise of any purchase option at a
given price or termination value in accordance with its Customer Agreement.

“Customer Payments” means all payments made by the Host Customers in accordance
with its Customer Agreement.

“Customer Prepay” means a Host Customer’s exercise of any right under its
Customer Agreement to prepay all of its obligations thereunder for the remainder
of the term set forth therein.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

“Debt” of any Person at any date means, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business,(f) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such Person of Debt of others, (h) all
Capital Lease Obligations of such Person, (i) all Synthetic Lease Obligations of
such Person, (j) net obligations of such Person under any Hedging Agreements,
valued at the Agreement Value thereof, (k) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interests of such Person or any other Person or any warrants, rights
or options to acquire such equity interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (l) all obligations of such Person
as an account party in respect of letters of credit and (m) all obligations of
such Person in respect of bankers’ acceptances. The Debt of any Person shall
include the Debt of any partnership in which such Person is a general partner.

“Default” means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default under this Agreement.

“Default Rate” means, with respect to the Loans, the interest rate per annum
equal to the Applicable Interest Rate plus 2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund all or any
portion of its Proportionate Share of the Loans within two (2) Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrower in writing that such failure is
the result of such Lender’s determination that one or more of the conditions
precedent set forth in Sections 3.1 and 3.2 with respect to the relevant
Borrowing have not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder or (c) has, or has a direct or indirect parent
company that has, (i) become the subject of a public proceeding under Bankruptcy
Law, and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect, or (ii) had publicly
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state, federal or national regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (c) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Lender.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

[***]

“Depositary” means The Bank of New York Mellon.

“Depositary Agreement” means the Depositary Agreement, dated as of the date
hereof, among the Borrower, the Collateral Agent and the Depositary.

“Discharge Date” means the date when the outstanding Obligations have paid in
full in cash, all Commitments have been terminated and each of the Financing
Documents entered into by the Loan Parties have been terminated or novated such
that none of the Loan Parties continue to have any obligations thereunder. For
the purpose of this definition, indemnification or similar obligations which by
their terms survive the payment of the Obligations and for which no claim is
pending as of the date of payment shall not constitute “Obligations” under the
Financing Documents.

“Dollars” and “$” means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

“Draw Group” means a group of Current Projects for which a Borrowing Notice has
been submitted.

“Early Buyout Event Amounts” means [***].

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender and (iv) any other Person (other than Borrower, any of
Borrower’s Affiliates, Lessee, any of Lessee’s Affiliates or a natural person).

“Environmental Claim” means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages,
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys’ or
consultants’ fees, relating in any way to any Environmental Law or any Permit
issued under any such Environmental Law (hereafter “Hazard Claims”), including
(a) any and all Hazard Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Hazard Claims by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the Release of Hazardous
Substances or arising from injury to health, safety or the environment.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

“Environmental Law” means any and all federal, State, regional and local
statutes, laws (including common law), regulations, ordinances, judgments,
orders, codes or injunctions pertaining to the environment, human health or
safety, or natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.) (“CERCLA”), and the Superfund Amendments and Reauthorization Act of
1986, the Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901
et seq.), and the Hazardous and Solid Waste Amendments Act of 1984, the Clean
Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act
(also known as the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. §§ 300f et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et
seq.), the Migratory Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald Eagle
Protection Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33
U.S.C. §§ 2701 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§§ 1801 et seq.), and any similar or analogous state and local statutes or
regulations promulgated thereunder, and decisional law of any Governmental
Authority, as each of the foregoing may be amended or supplemented from time to
time in the future, in each case to the extent applicable with respect to the
property or operation to which application of the term “Environmental Laws”
relates.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant,
commitment, preemptive rights or agreements of any kind (including any members’
or voting agreements) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means (a) a Reportable Event; (b) a withdrawal by the Borrower or
any member of its Controlled Group from an ERISA Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any member of its Controlled Group from a
Multiemployer Plan or notification that a Multiemployer Plan is in
“reorganization” (within the meaning of Section 4241 of ERISA), “insolvency”
(within the meaning of Section 4245 of ERISA) or “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of an ERISA
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate an ERISA Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any ERISA Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any member of its
Controlled Group; (g) the failure by the Borrower or an ERISA Affiliate to meet
the funding requirements of Section 412 and 430 of the Code or Sections 302
and 303 of ERISA with respect to any ERISA Plan, whether or not waived, the
failure to make by its due date a required installment under Section 430(j) of
the Code or Section 303(j) of ERISA with respect to any ERISA Plan or the
failure to make any required contribution to a Multiemployer Plan; (h) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
ERISA Plan; (i) a determination that any ERISA Plan is, or is expected to be in
“at-risk” status (as defined in Section 303(i) of ERISA or Section 430(i) of the
Code); or (j) any other event in connection with an ERISA Plan or Multiemployer
Plan which, directly or indirectly, could reasonably be expected to subject the
Borrower to any material liability under any statute, regulation or governmental
order or which could obligate the Borrower or any member of their Controlled
Group to indemnify any Person against such liability incurred under any such
statute, regulation or order.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

“ERISA Plan” means any employee pension benefit plan (as defined in Section 3(2)
of ERISA) that is both (a) maintained by Borrower or any member of the
Controlled Group, or to which any of them contributes or is obligated to
contribute, for its employees or has made, or was so maintained and in respect
of which the Borrower or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated
and (b) covered by Title IV of ERISA or to which Section 412 of the Code
applies.

“Event of Default” and “Events of Default” have the meanings given in
Section 8.1.

“Event of Total Loss Amounts” means [***].

“Excess Cash Flow” has the meaning given to such term in the Depositary
Agreement.

“Existing Bank Account” means Borrower’s account identified on Schedule 3.1(m).

“FDIC” means the Federal Deposit Insurance Corporation and its successors.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

[***]

“Fees” refers to all fees, costs and expenses, including the [***] and the
Commitment Fees, payable in accordance with the Financing Documents.

“FERC” means the Federal Energy Regulatory Commission and its successors.

“Financing Documents” means this Agreement, the Notes, the Collateral Documents,
the Permitted Swap Agreements and the [***], and any other documents, agreements
or instruments entered into in connection with any of the foregoing.

“Fund Expense Balance” means $[***] per annum, escalating on each anniversary of
the first Scheduled Payment Date by an amount per annum equal to [***]% of the
Fund Expense Balance from the prior year.

“Funded Project” refers to any Project against which a Loan has been advanced in
accordance with the terms of this Agreement.

“GAAP” means (i) generally accepted accounting principles in the United States
of America consistently applied or (ii) upon mutual agreement of the parties,
internationally recognized generally accepted accounting principles,
consistently applied.

“Governmental Authority” means any national, State or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including any zoning authority,
FERC, the relevant State commissions, the FDIC, the Comptroller of the Currency
or the Federal Reserve Board, any central bank or any comparable authority) or
any arbitrator with authority to bind a party at law.

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, guideline, policy requirement or other governmental
restriction or any similar form of decision of or determination by, or any
interpretation or administration of any of the foregoing having the force of law
by, any Governmental Authority, whether now or hereafter in effect.

[***]

“[***] Security Agreement” means the Security Agreement, dated as of [***],
between Lessee, as grantor, and Borrower, as grantee.

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Debt or other obligation, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Debt or other obligation of the payment of such Debt or other obligation
or (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt or other obligation.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

“Hazardous Substances” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, or asbestos or any materials containing asbestos) designated,
regulated, or defined under or with respect to which any requirement or
liability may be imposed pursuant to any Environmental Law.

“Hedging Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement.

“Host Customer” means a customer under a Customer Agreement relating to any
Project subject to the Master Lease.

“Incentives” has the meaning given the “Government Incentives” in the Master
Lease.

“Increasing Incremental Lender Confirmation” has the meaning given in
Section 2.10(b).

“Incremental Loan Amount” has the meaning given in Section 2.10(a).

“Incremental Loan Commitment Increase” has the meaning given in Section 2.10(a).

“Incremental Loan Commitment Increase Notice” has the meaning given in
Section 2.10(a).

“Incremental Loan Increase Date” has the meaning given in Section 2.10(a).

“Indemnitee” has the meaning given in Section 5.10(a).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

“Independent Engineer” means [***].

“Independent Member” means an individual who has not been at any time during the
five years preceding such initial designation: (a) a direct or indirect owner of
any equity interest in, or member (with the exception of serving as the
Independent Member), officer, employee, director, manager or contractor,
bankruptcy trustee, attorney or counsel of, Borrower or any of its respective
Affiliates; (b) a creditor, customer, supplier (other than a supplier of
registered agent or registered office services), or other Person who derives any
of its purchases or revenues from its business activities with the Borrower or
any of its respective Affiliates (other than any fee paid for its services as
Independent Member); (iii) an Affiliate of the Borrower excluded from serving as
Independent Member under clause (a) or (b) of this definition; (d) a member of
the immediate family by blood or marriage of any Person excluded from being an
Independent Member under clause (a) or (b) of this definition; or (e) a Person
who received, or a member or employee of a firm or business that received, fees
or other income from the Borrower or any of its Affiliates in the aggregate in
excess of five percent (5%) of the gross income, for any applicable year, of
such Person; provided, however, that notwithstanding the foregoing, for the
purposes of clause (a), an equity interest shall be deemed to exclude de minimis
or otherwise immaterial holdings of equity interests of an Affiliate of the
Borrower which are traded on public stock exchanges. The initial Independent
Member is Jennifer Schwartz.

[***]

“Information” has the meaning given in Section 10.20.

“ING” means ING Capital LLC.

[***]

[***]

“Interest Period” means, with respect to any Borrowing, the period commencing on
the date of such Borrowing and ending on the next Scheduled Payment Date;
provided that (a) if such Borrowing occurs on a date other than the last day of
a calendar month, the Interest Period shall be the period that commences on the
last day of the immediately preceding calendar month or (b) if such Borrowing
occurs on a date prior to the last Business Day of the fourth calendar month
preceding a Scheduled Payment Date and before the first day of the sixth
calendar month prior to a Scheduled Payment Date, the Interest Period shall be a
six (6) month period. Interest shall accrue from and including the first day of
an Interest Period to but excluding the last day of such Interest Period. No
Interest Period for any Loan shall extend beyond the Loan Maturity Date.

“Interest Rate Coverage Ratio” means, as of a Quarterly Date, for any
trailing 12 month period ending on a Quarterly Date (or if shorter, such period
from Closing Date to such Quarterly Date), the ratio of: (a) Revenues less
Operating Expenses to (b) the aggregate outstanding interest due and payable
under the Loans during such trailing 12 month period, through and including such
Quarterly Date (or if shorter, such period from Closing Date through and
including such Quarterly Date); provided, that so long as the Master Lease is in
full force and effect, the Operating Expenses for purposes of this calculation
shall be $0.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

[***]

[***]

[***]

“Joint Lead Arrangers” has the meaning given in the introductory paragraph of
this Agreement.

“Lease Supplement” has the meaning given to such term in the Master Lease.

“Lease Tranche” has the meaning assigned to the term “Tranche” in the Master
Lease.

“Legal Requirements” means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation including any Governmental Rule, any requirement
or obligation under a Permit, and any determination of any Governmental
Authority in each case applicable to or binding upon such Person or any of its
properties or to which such Person or any of its property is subject.

“Lender” means, at any time, each Lender which has a Commitment, as set forth on
Annex 3, or Loan outstanding at such time.

“Lending Office” means the office in the United States of America designated as
such beneath the name of such Lender on Annex 2 or such other office of such
Lender as such Lender may specify in writing from time to time to the
Administrative Agent and Borrower in accordance with this Agreement.

“Lessee” means [***].

[***]

“LIBO Loan” means any Loan that bears interest at rates based upon the LIBO
Rate.

“LIBO Rate” means, for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two (2) Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in Dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Interest Period; provided, further, that the LIBO
Rate shall be at least 0.0% per annum.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

“Lien” on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, restrictive covenant by Borrower, easement or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected or effective under applicable law, as well as the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower, dated as of June 7, 2013.

“Loan” and “Loans” means such advances as Borrower may request under the Total
Loan Commitment during the Availability Period pursuant to Section 2.1(a).

“Loan Maturity Date” means June 7, 2015.

“Loan Parties” means the Member and Borrower.

“Loan Tranche” means the Loan with respect to a Draw Group provided with respect
to each Borrowing Notice.

“Maintenance Services Agreement” has the meaning given to such term in the
Master Lease.

“Majority Lenders” means, at any time, Lenders holding Loans and unused
Commitments representing 66.67% or more of the sum of unused Commitments and the
Loans then outstanding. The Loans and unused Commitments of any Defaulting
Lender shall be disregarded in determining the Majority Lenders at any time.

“Margin Stock” has the meaning given to such term in Regulation U.

“Master Lease” means the Master Lease Agreement, dated as of [***], by and
between the Borrower and the Lessee, [***], and as may be further amended from
time to time.

[***]

“Master Lease Incentives” means any Incentives received by Borrower prior to the
expiration or termination of the Master Lease.

“Material Adverse Effect” means (a) any event or occurrence that has a material
adverse effect on the business, results of operations or condition (financial or
otherwise), assets, liabilities or properties of the Borrower; (b) any event or
occurrence of whatever nature which would materially and adversely affect the
Funded Projects or the ability of any Loan Party to perform its obligations
under the Financing Documents to which it is or will be a party, (c) a material
adverse effect on the legality, validity or enforceability of any of the
Operative Documents or a material impairment of the rights and benefits
available to the Secured Parties under any Financing Document or (d) a material
adverse effect on the Liens created under the Financing Documents and the
priority thereof.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning given in Section 10.16.

“Member” means SolarCity AU Holdings, LLC, a Delaware limited liability company.

“Member Pledge” means the Member Pledge and Security Agreement, dated as of even
date herewith, between the Member and the Collateral Agent.

“Minimum Commercial Credit Standard” [***].

“Minimum Residential Credit Standard” [***].

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA) to which Borrower or any member of the
Controlled Group is making, or has an obligation to make, contributions, or has
made, or has been obligated to make, contributions within any of the preceding
five (5) plan years immediately preceding the Closing Date.

“NDA” means the Non-Disturbance Agreement, dated of even date herewith, by and
among the Collateral Agent, the Administrative Agent, the Borrower and the
Lessee.

“Net Cash Proceeds” means, in connection with any event or series of related
events, the proceeds thereof in the form of cash and cash equivalents received
by Borrower in connection therewith, net of reasonable and customary costs, fees
and expenses, to the extent actually incurred in connection therewith, and net
of taxes (if any), paid or reasonably estimated to be payable by Borrower as a
result thereof.

“New Lender” has the meaning given in Section 2.10(c).

“New Lender Accession Agreement” means an accession agreement substantially in
the form of Exhibit G hereto, among a New Lender, the Borrower and the
Administrative Agent and delivered pursuant to Section 2.10(c).

“Non-Leased Customer Agreements” has the meaning given in the Security
Agreement.

“Note” and “Notes” has the meanings given in Section 2.1(e).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

“Obligations” means and includes, with respect to any Person, all loans,
advances, debts and liabilities howsoever arising (and whether arising or
incurred before or after any Bankruptcy Event with respect to Borrower or any
other Person), owed by such Person to the Agents or the Secured Parties of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of this Agreement or any of the other Financing Documents, including
all principal, interest, indemnity or reimbursement obligations, fees, charges,
expenses, attorneys’ fees and accountants fees chargeable to such Person in
connection with its dealings with such Person and payable by such Person under
this Agreement or any of the other Financing Documents.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC List” means any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224 – Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
as in effect on the date hereof, or any similar list issued by OFAC.

“OFAC Violation” has the meaning assigned to such term in Section 5.12(b).

“Operating Expenses” means, as to Borrower for any period, total cash operating
expenses of Borrower for such period.

“Operative Documents” means the Financing Documents and the Project Documents.

“Ordinary Course Settlement Payments” means all regularly scheduled payments due
under any Permitted Swap Agreement from time to time, calculated in accordance
with the terms of such Permitted Swap Agreement, but excluding, for the
avoidance of doubt, any Swap Termination Payments.

“Organizational Documents” means, with respect to any limited liability company,
the certificate or articles of formation or organization and operating agreement
or limited liability company agreement and any other agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization.

“Other Taxes” has the meaning given in Section 2.4(d)(i).

“Participant Register” has the meaning given in Section 9.13(a).

[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 (a/k/a the USA PATRIOT Act).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Periodic Rent” means “Periodic Rent” under the Master Lease. For avoidance of
doubt, Periodic Rent does not include any Rent Prepayments [***].

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

“Permitted Investments” means (a) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America) or obligations
the timely payment of the principal of and interest on which are fully
guaranteed by the United States of America; (b) interest-bearing demand or time
deposits (including certificates of deposit) which are either (i) insured by the
Federal Deposit Insurance Corporation, or (ii) held in banks and savings and
loan associations, having general obligations rated at least “AA” or equivalent
by S&P and at least “Aa2” by Moody’s; (c) obligations of any State or any agency
or instrumentality of any of the foregoing which are rated at least “AA” by S&P
and at least “Aa2” by Moody’s; (d) commercial paper rated (on the date of
acquisition thereof) at least A-1 or P-1 or equivalent by S&P and Moody’s,
respectively (or an equivalent rating by another nationally recognized credit
rating agency of similar standing if neither of such corporations is then in the
business of rating commercial paper), maturing not more than thirty (30) days
from the date of creation thereof; or (e) any money market fund registered under
the Federal Investment Company Act of 1940, whose shares are registered under
the Federal Securities Act of 1933, and having a rating by money market funds
rated at least “AA” by S&P or “Aa2” or better by Moody’s, as long as the
portfolio of such money market fund is limited to obligations under
sub-paragraph (a).

“Permitted Liens”; means (i) Liens of materialmen, mechanics, workers, repairmen
or employees arising in the ordinary course of business and not overdue by more
than thirty (30) days; (ii) Liens imposed by any Governmental Authority for
Taxes not yet due or being contested in good faith and by appropriate
proceedings and in respect of which appropriate reserves acceptable to the
Administrative Agent have been established in accordance with GAAP; (iii) Liens
arising out of judgments or awards so long as an appeal or proceeding for review
is being prosecuted in good faith and for the payment of which appropriate
reserves have been established in accordance with GAAP, bonds or other security
have been provided or are fully covered by insurance, in each case, as
acceptable to the Administrative Agent; (iv) Liens created under the Financing
Documents; (v) Liens of Lessee under the Master Lease; and (vi) Liens of Host
Customers under Customer Agreements, and (vii) encumbrances consisting of zoning
restrictions, licenses, restrictions on use of property or imperfections in
title relating to a Funded Project which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or the
ability of the Lessee to perform under the Master Lease.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

“Permitted Swap Agreements” means any interest rate Hedging Agreement between
the Borrower and a Person that is a Permitted Swap Counterparty at the time that
such interest rate Hedging Agreement is entered into by, or assigned, to such
Person.

“Permitted Swap Counterparty” means any Person that is a Lender or Affiliate of
a Lender at the time that a Permitted Swap Agreement is entered into by, or
assigned to, such Person.

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

“Placed-In-Service” has the meaning given to such term in the Master Lease.

“Platform” has the meaning given in Section 10.1(d).

“Portfolio Report” means the “Quarterly Performance of Portfolio” report
delivered under the Maintenance Services Agreement.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower. The prime rate is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such rate.

“Project” has the meaning given to such term in the Master Lease.

“Project Documents” means (a) the Master Lease, (b) the Assignment and
Assumption Agreements, (c) the Lease Supplements, (d) the Certificates of
Acceptance, (e) the Maintenance Services Agreement, (f) the [***], (g) the
SolarCity Guarantee, (h) the [***] Security Agreement and (i) the LLC Agreement.

“Proportionate Share” means, at any time with respect to each Lender, the
percentage obtained by dividing the outstanding principal amount of the Loans
and Commitments of such Lender at such time by the aggregate outstanding
principal amount of all Loans and Commitments of all Lenders at such time.

“Public Lender” has the meaning given in Section 10.1(d).

“PV Draw Amount” means, with respect to any Loan Tranche, the present value of
the aggregate scheduled payments of PV System Cash Flows with respect to all
Current Projects in the Draw Group being funded by such Loan Tranche, discounted
at [***]%, and multiplied by the Advance Rate.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

“PV System Cash Flows” means (i) during the term of the Master Lease, the
aggregate Periodic Rents payable by Lessee to Borrower and (ii) after the
expiration or termination of the Master Lease, (x) the sum of aggregate Customer
Payments paid to Borrower plus the aggregate amount of Incentives received by
Borrower minus (y) Borrower Expenses.

“Quarterly Date” means a date occurring on the last day of each calendar
quarter, commencing with the quarter in which the initial Borrowing Date occurs.

“Rabobank” means Rabobank, N.A.

[***]

“Register” has the meaning given in Section 9.14(c).

“Regulation T” means Regulation T of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board as from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

“Related Fund” means, with respect to any Lenders that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
banks loans and is managed or advised by the same investment advisor as such
Lender by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of any
Hazardous Substances.

“Rent” has the meaning given to such term in the Master Lease.

“Rent Prepayment” has the meaning given to such term in the Master Lease.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsection 13, 14, 16, 1, 19 or 20 or PBGC Reg. Section 2615.

“Representatives” has the meaning given in Section 10.20.

“Required LLC Provisions” has the meaning given in Section 5.13(b).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

“Residential Project” has the meaning given to such term in the Master Lease.

“Responsible Officer” means, as to any Person, its president, chief executive
officer, chief operating officer, chief financial officer, general counsel,
controller or treasurer, or any managing general partner or managing member of
such Person that is a natural person (or any of the preceding with regard to any
managing general partner or managing member of such Person that is not a natural
person) and responsible for the administration of the obligations of such Person
in respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Borrower.

“Revenues” means, for any period, (i) the aggregate Periodic Rent paid by Lessee
to Borrower during such period and (ii) if a Funded Project is no longer subject
to the Master Lease, the sum of (x) the aggregate Customer Payments paid to
Borrower for such Funded Project plus (y) the aggregate amount of Incentives
received by Borrower for such Funded Project, in each case during such period.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Scheduled Payment Date” means, with respect to any Loan, (i) the first Business
Day after June 30 and December 31, or (ii) if June 30 or December 31 is not a
Business Day, the second Business Day immediately following June 30 or
December 31, as applicable.

“Secured Parties” means the Agents, the Lenders, the Depositary and any
Permitted Swap Counterparty, if such Permitted Swap Counterparty becomes party
to the Depositary Agreement by executing and delivering an accession agreement
substantially in the form of Exhibit A to the Depositary Agreement (or becomes
party to the Depositary Agreement by operation of law).

[***]

[***]

[***]

“Security Agreement” means the Security Agreement, dated as of even date
herewith, between the Borrower and the Collateral Agent.

“Sizing Model” means, with respect to any Loan Tranche, a model, setting forth,
as of the date of the Borrowing Notice for such Loan Tranche delivered pursuant
to Section 2.1(a)(iii), the PV Draw Amount and debt service schedule with
respect to the Projects related to such Loan Tranche, based on calculations and
assumptions in form and substance satisfactory to the Administrative Agent and
the Lenders as of the Closing Date.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

“SolarCity” means SolarCity Corporation, a Delaware corporation.

“SolarCity Guarantee” means the Limited Guaranty, [***], by SolarCity in favor
of Lessee.

“State” means (a) any state of the United States of America or (b) the District
of Columbia.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Swap Termination Payments” means an amount (if any) payable by the Borrower in
connection with an early termination (whether as a result of the occurrence of
an event of default or other termination event) of any Permitted Swap Agreement
in accordance with the terms thereof and this Agreement; provided that, for the
avoidance of doubt, “Swap Termination Payments shall not include any Ordinary
Course Settlement Payments due under such Permitted Swap Agreement except any
Ordinary Course Settlement Payments due as a part of such termination payment.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Tax Loss” has the meaning given to such term in the Master Lease.

“Taxes” has the meaning given in Section 2.4(d)(i).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

“Termination Value” has the meaning given to such term in the Master Lease.

[***]

“Total Loan Commitment” means the aggregate principal amount of the Loans to be
made the Lenders hereunder as such amount may be (a) reduced from time to time
pursuant to Section 2.2(c) or (b) increased pursuant to Section 2.10. The
initial Total Loan Commitment is One Hundred Million Dollars ($100,000,000).

“True-Up Margin Amount” means, if the aggregate Periodic Rents payable by Lessee
to Borrower for a Funded Project used in the calculation of the PV Draw Amount
is greater than the aggregate Periodic Rent payable by Lessee to Borrower for
such Funded Project as set forth in the True-Up Report applicable to such Funded
Project, the amount of such difference multiplied by the Advance Rate; provided,
however, that if such difference is [***], then the True-Up Margin Amount shall
be 0.

“True-Up Report” has the meaning give to such term in the Master Lease.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
LIBO Rate and the Base Rate.

“UCC” means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

“Upsize Project” means a Project that is subject to the Master Lease and that is
not a Funded Project as of March 1, 2014.

“Upsize Rent” means the Periodic Rent received by Borrower for an Upsize
Project.

1.2 Rules of Interpretation. Except as otherwise expressly provided, the rules
of interpretation set forth below shall apply to this Agreement and the other
Financing Documents:

(a) The singular includes the plural and the plural includes the singular. The
definitions of terms apply equally to the singular and plural forms of the terms
defined.

(b) A reference to a Governmental Rule includes any amendment or modification to
such Governmental Rule, and all regulations, rulings and other Governmental
Rules promulgated under such Governmental Rule.

(c) A reference to a Person includes its permitted successors and assigns.

(d) The words “include,” “includes” and “including” are not limiting.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

(e) A reference in a document to an Article, Section, Exhibit, Schedule, Annex
or Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document. In the event of any conflict between the provisions of this Agreement
(exclusive of the Exhibits, Schedules, Annexes and Appendices thereto) and any
Exhibit, Schedule, Annex or Appendix thereto, the provisions of this Agreement
shall control.

(f) References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time, provided such amendment, modification or supplement
was made in compliance with this Agreement.

(g) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in any document shall refer to such document as a whole and not to any
particular provision of such document.

(h) References to “days” shall mean calendar days, unless the term “Business
Days” shall be used. References to a time of day shall mean such time in New
York, New York, unless otherwise specified.

(i) The Financing Documents are the result of negotiations between, and have
been reviewed by Borrower, the Agents, each Lender and their respective counsel.
Accordingly, the Financing Documents shall be deemed to be the product of all
parties thereto, and no ambiguity shall be construed in favor of or against
Borrower, the Agents or any Lender.

(j) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “will” and “shall”
shall be construed to have the same meaning and effect.

(k) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding.”

(l) Accounting terms have the meanings assigned to them by GAAP, as applied by
the accounting entity to which they refer.

(m) Unless otherwise specified in this Agreement, whenever a payment or
performance of an action is required to be made pursuant to this Agreement on a
day that is not a Business Day, such payment or performance shall be made on the
next succeeding Business Day.

(n) If, at any time after the Closing Date, Moody’s or S&P shall change its
respective system of classifications, then any Moody’s or S&P “rating” referred
to herein shall be considered to be at or above a specified level if it is at or
above the new rating which most closely corresponds to the specified level under
the old rating system.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDIT FACILITY

2.1 Loan Facility.

(a) Loan Facility.

(i) Availability.

 

  (A) Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make one or more Loans to the Borrower, from time
to time during the Availability Period, in an aggregate principal amount that
will not result in such Lender’s Loans exceeding its Commitment.

 

  (B) Notwithstanding the foregoing, (x) other than in June 2013, when there may
be two (2) Borrowings in such month, there shall be no more than one
(1) Borrowing per month, (y) the total principal amount of Borrowings shall not
exceed the Total Loan Commitment and (z) no more than 95% of the Total Loan
Commitment may be borrowed prior to the delivery of the final Borrowing Notice.

 

  (C) Each Borrowing hereunder shall irrevocably reduce the Total Loan
Commitment in the amount of such Borrowing.

(ii) Loan Sizing. Notwithstanding anything to the contrary in Section 2.1(a)(i),
the aggregate amount of each Borrowing shall equal the PV Draw Amount with
respect to the applicable Draw Group.

(iii) Borrowing Notice. Borrower shall request Loans by delivering to the
Administrative Agent an irrevocable written notice in the form of Exhibit B,
appropriately completed (a “Borrowing Notice”) by no later than 2:00 p.m., New
York time, at least seven (7) Business Days before the requested date of each
Borrowing, which shall specify, among other things:

 

  (A) the amount of each requested Borrowing and attaching a list of the
Projects in the Draw Group with respect to which such Borrowing is requested
together with copies of the Completion Certificate(s) relating to such Projects;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

  (B) that a sufficient amount of the Total Loan Commitment remains available to
finance the Loans requested;

 

  (C) the date of the requested Borrowing, which shall be a Business Day, and
wire instructions for disbursement of the Loan proceeds; and

 

  (D) with respect to the final Borrowing Notice, the amount (and Borrower’s
calculation) of any True-Up Margin Amounts to be deducted from proceeds of the
requested Borrowing;

provided that with respect to the initial Borrowing, if the Borrowing Notice is
delivered prior to the Closing Date, such Borrowing Notice shall be delivered no
later than 2:00 p.m., New York time, at least two (2) Business Days before the
requested date of such initial Borrowing and Section 2.7 shall not apply to the
initial Borrowing requested under such Borrowing Notice.

(iv) Sizing Model. In connection with any Borrowing Notice, the Borrower shall
also deliver to the Administrative Agent (no later than the time specified in
clause (iii) above with respect to such Borrowing Notice) the applicable Sizing
Model with respect to the requested Loan Tranche, which the Administrative Agent
shall distribute with the applicable Borrowing Notice to each Lender.

(v) Calculations and Computations. Unless the Administrative Agent has received
a written notice from a Lender no later than 12:00 p.m., New York time, at least
four (4) Business Days before the requested Borrowing date contesting the
Borrower’s calculations in the Sizing Model submitted by the Borrower for the
requested Borrowing, the Administrative Agent shall confirm the PV Draw Amount
and provide notice thereof to the Borrower and each Lender. If the
Administrative Agent receives a written notice from a Lender contesting the
Borrower’s calculations in such Sizing Model, it shall inform Borrower, and
Borrower may (A) submit an amended Borrowing Notice and Sizing Model to the
Administrative Agent or (B) by written notice to the Administrative Agent,
rescind the Borrowing Notice. The delivery of an amendment to a Borrowing Notice
or a rescission of a Borrowing Notice pursuant to this clause (v) shall not be
subject to Section 2.7, provided that Borrower delivers such amendment or
rescission no later than 12:00 p.m. New York time three (3) Business Days before
the requested Borrowing date.

(b) Interest Provisions Relating to Loans.

(i) Interest Rate. Subject to Section 2.4(c), Borrower shall pay interest
(including interest accruing after the commencement of an insolvency proceeding
under applicable Bankruptcy Law) on the unpaid principal amount of each Loan
from the date of the funding of such Loan until the Loan Maturity Date at the
Applicable Interest Rate.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

(ii) Interest Payment Dates. Interest on the unpaid principal amount of each
Loan shall be payable in arrears on each Scheduled Payment Date with respect to
such Loan and upon prepayment of any Loans as and to the extent provided in
Section 2.1(g) and at maturity (whether by acceleration or otherwise); provided
that interest payable pursuant to Section 2.4(c) shall be payable on demand.

(iii) Interest Computations. All computations of interest on any Borrowing
hereunder shall include the first day but exclude the last day of the Interest
Period in effect for such Borrowing and shall be based upon a year of 360 days.
The Applicable Interest Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

(iv) Interest Account and Interest Computations. The Administrative Agent shall
record in an account or accounts maintained by the Administrative Agent on its
books (A) the Applicable Interest Rate for the Loans; (B) the date and amount of
each interest payment on each Loan; and (C) such other information as the
Administrative Agent may determine is necessary for the computation of interest
payable by Borrower hereunder consistent with the basis hereof.

(v) Continuation of Borrowings. On each Scheduled Payment Date, each Borrowing
shall be automatically continued for a six (6) month Interest Period. Each such
continuation shall be made pro rata among the Lenders in accordance with the
respective principal amounts of the Loans comprising the continued Borrowing.

(vi) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Borrowing:

 

  (A) the Administrative Agent shall have determined that Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market or that reasonable means do not exist
for ascertaining the LIBO Rate; or

 

  (B) the Administrative Agent is advised by Lenders holding Loans and unused
Commitments representing 30% or more of the sum of unused Commitments and the
Loans then outstanding that the rates at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to the Lenders of making
or maintaining such LIBO Loans during such Interest Period,

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

then the Administrative Agent shall, as soon as practicable thereafter, give
written notice of such determination to Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Borrowing shall be deemed to be
a request for a Base Rate Borrowing. Each determination by the Administrative
Agent under this Section 2.1(b)(vi) shall be conclusive absent manifest error.

(c) Principal Payments of Loans. Subject to Section 8.2(c), any remaining unpaid
principal, interest, fees and costs payable hereunder or under any other
Financing Documents shall be due and payable on the Loan Maturity Date.

(d) [Reserved].

(e) Promissory Notes. If requested by any Lender, the Borrower shall execute and
deliver to such Lender a promissory note in the form of Exhibit A (individually,
a “Note” and, collectively, the “Notes”), payable to the order of such Lender
and in the principal amount of such Lender’s Proportionate Share of the Loans.

(f) Loan Funding.

(i) Notice. The Borrowing Notice together with the applicable Sizing Model shall
be delivered to the Administrative Agent in accordance with Section 2.1. The
Administrative Agent shall promptly notify each Lender of the date of each
requested Borrowing and such Lender’s Proportionate Share of the requested
Borrowing.

(ii) Pro Rata Loans. All Loans shall be made on a pro rata basis by the Lenders
in accordance with their respective Proportionate Share, with the Borrowing of
Loans to be comprised of a Loan by each Lender equal to such Lender’s
Proportionate Share of the Borrowing.

(iii) Administrative Agent Account. No later than 12:00 p.m., New York time on a
date of the requested Borrowing, if the applicable conditions precedent listed
in Sections 3.1 and 3.2 have been satisfied or waived, each Lender shall make
available the Loans requested in the Borrowing Notice in Dollars and in
immediately available funds to the Administrative Agent at its account in the
United States identified in Annex 1.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

28



--------------------------------------------------------------------------------

(g) Prepayments.

(i) Voluntary Prepayment of Loans. Borrower may, at its option, prepay, all
outstanding Loans in whole or in part. Any partial prepayment hereunder shall be
in a minimum aggregate amount of One Million Dollars ($1,000,000) and in an
integral multiple of One Million Dollars ($1,000,000).

(ii) Mandatory Prepayments. In accordance with Section 2.1(g)(iii), the Borrower
shall, (A) apply Excess Cash Flow to the prepayment of the Loans, (B) upon the
occurrence of [***] and no later than five (5) Business Days following the
receipt of Rent Prepayments, apply [***] to the prepayment of the Loans and
(C) no later than five (5) Business Days following the receipt by the Borrower
thereof, apply 100% of the Net Cash Proceeds received from the following towards
the prepayment of the Loans:

(1) during such time a Funded Project is subject to the Master Lease, (x) Event
of Total Loss Amounts relating to such Funded Project, (y) the exercise of
Lessee’s purchase option [***] with respect to such Funded Project and (z) Early
Buyout Event Amounts relating to such Funded Project;

(2) during such time a Funded Project is no longer subject to the Master Lease,
(x) payments from a Host Customer in connection with a Customer Buyout with
respect to such Funded Project, (y) a Customer Prepay in respect to such Funded
Project and (z) condemnation or insurance proceeds due to a total casualty event
with respect to such Funded Project; and

(3) any Asset Sale, other than as already described in clauses (1) and (2).

(iii) Terms of Prepayments.

 

  (A) Any Loans prepaid or repaid pursuant to this Section 2.1(f) may not be
reborrowed.

 

  (B) Mandatory prepayments of outstanding Loans under this Agreement shall be
applied pro rata among the Loan Tranches.

 

  (C) All voluntary and mandatory prepayments of Loans under this Section 2.1(f)
shall be subject to Section 2.7 but shall otherwise be without premium or
penalty and shall be accompanied by accrued and unpaid interest on the principal
amount to be prepaid to but excluding the date of payment.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

  (D) Any voluntary or mandatory prepayment of Loans under this Section 2.1(f)
shall be made simultaneously with, and is conditioned upon, (x) the early
termination of Permitted Swap Agreements to the extent that the aggregate
notional amount under all such Permitted Swap Agreements would exceed 105% of
the aggregate principal amount of the Loans outstanding after giving effect to
such prepayment and (y) payment by the Borrower of any amount payable by the
Borrower under any such Permitted Swap Agreements as a result of such early
termination.

 

  (E) The Borrower shall give the Administrative Agent at least three
(3) Business Days’ notice of any voluntary or mandatory prepayment under this
Section 2.1(f); provided that for mandatory prepayments from Excess Cash Flow,
the Borrower’s delivery of a withdrawal/transfer certificate pursuant to
Section 4.2 of the Depositary Agreement shall constitute such notice. Each
notice of prepayment shall (x) specify the prepayment date, (y) with respect to
a voluntary prepayment, the Loan Tranche being prepaid and the principal amount
of each Loan (or portion thereof) to be prepaid and (z) be accompanied by a
certificate signed by a Responsible Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment.

2.2 Commitments.

(a) Commitments. Subject to the terms and conditions set forth herein, each
Lender agrees, severally and jointly, to make one or more Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount that will not result in such Lender’s Loans exceeding its Commitment.

(b) Scheduled Commitment Termination Date. Unless previously terminated, the
Commitments shall automatically terminate on the last day of the Availability
Period.

(c) Voluntary Termination or Reduction of Commitments. The Borrower may, at any
time, terminate, or from time to time reduce, the Commitments provided that each
partial reduction of the Commitments shall be in an amount that is One Million
Dollars ($1,000,000) or a larger multiple of Five Hundred Thousand Dollars
($500,000).

(d) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this Section 2.2 at least three (3) Business Days prior to the effective
date of such termination and reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.2 shall be
irrevocable.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

(e) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

2.3 Fees.

(a) Commitment Fee. On each Scheduled Payment Date and on the last day of the
Availability Period, Borrower shall pay to the Administrative Agent, for the
account of each Lender, a commitment fee (the “Commitment Fees”) equal to [***]%
per annum on the average daily unutilized portion of the Commitment of such
Lender during the preceding six (6) month period calculated on an actual 365-day
year during the period from the immediately preceding Scheduled Payment Date (or
from the Closing Date in the case of the first Scheduled Payment Date) until the
earlier of (i) the last day of the Availability Period and (ii) the date on
which such Commitment is terminated or expires.

(b) Agent Fee. On the Closing Date and thereafter, Borrower shall pay to the
Administrative Agent and the Collateral Agent (for their respective accounts)
such fees in the amount and at the times set forth in [***] (the “Agent Fees”).

(c) [***]

(d) [***]

2.4 Other Payment Terms.

(a) Place and Manner. Except as otherwise provided herein or in the other
Financing Documents, Borrower shall make all payments to the Agents and each
Lender hereunder on the date due to the Administrative Agent at its account in
the United States identified in Annex 1 in immediately available Dollars,
without deduction, setoff, defense or counterclaim, not later than 2:00 p.m.,
New York time, on the date on which such payment is due (subject to the
provisions of this Agreement). Any payment made after such time on any day shall
be deemed to be received on the next Business Day after such payment is received
(it being understood that the Administrative Agent, in its sole discretion, may
deem payments received after such time on any day to be received on the date
due) and any applicable interest or fees shall continue to accrue.

(b) Date. Unless otherwise specified in this Agreement, whenever any payment due
hereunder shall fall due on a day other than a Business Day, such payment shall
instead be due on the next succeeding Business Day, and such extension of time
shall be included in the computation of interest or fees, as the case may be.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

31



--------------------------------------------------------------------------------

(c) Default Interest. If (i) the Borrower shall default in the payment of any
principal of or interest on any Loan or any other amount due hereunder or under
any other Financing Document, by acceleration or otherwise or (ii) if an Event
of Default has occurred and is continuing hereunder, then in the case of
clause (i), until such defaulted amount shall have been paid in full or, in the
case of clause (ii), from the date of such Event of Default and for so long as
such Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Financing Documents shall bear
interest at the Default Rate. Such Default Rate shall apply automatically
without the need for any notice from the Administrative Agent or any Lender;
provided that the foregoing shall not be intended to modify any other notice
obligation hereunder including the notice provisions applicable to Events of
Default.

(d) Net of Taxes, Etc.

(i) Taxes. Any and all payments to or for the benefit of any Lender by Borrower
hereunder or under any other Financing Document shall, if such Lender shall have
complied with its obligations set forth in Section 2.4(g), be made free and
clear of and without deduction, setoff or counterclaim of any kind whatsoever
for, any present or future taxes, levies, imposts, duties, fees deductions, or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof arising from or
relating to such payments (but excluding taxes imposed on or measured by net
income (however denominated), franchise taxes and branch profits taxes imposed
on any Lender by any jurisdiction or any political subdivision or taxing
authority thereof or therein as a result of a present or former connection
between such Lender and such jurisdiction or political subdivision imposing such
tax, other than a connection resulting from executing, delivering or performing
its obligations or receiving a payment under, or enforcing, this Agreement or
any Financing Document) (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If Borrower shall be required by law to withhold or deduct any
Taxes imposed by the United States of America or any political subdivision
thereof from or in respect of any sum payable hereunder or under any other
Financing Document to any Lender, and if such Lender shall have complied with
its obligations set forth in Section 2.4(g), (A) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.4(d)), such Lender receives an amount equal to the sum it would have
received had no such deductions been made; (B) Borrower shall make such
deductions; and (C) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. In
addition, Borrower agrees to pay any present or future stamp, recording or
documentary taxes and any other excise or property taxes, charges or similar
levies that arise under the laws of the United States of America or the State in
which any Project or Borrower is located from any payment made hereunder or
under any other Financing Document or from the execution or delivery or
otherwise with respect to this Agreement or any other Financing Document
(hereinafter referred to as “Other Taxes”).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

32



--------------------------------------------------------------------------------

(ii) Indemnity. Borrower shall indemnify each Agent and each Lender for the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.4(d)) arising from the
execution, delivery or performance of its obligations or from receiving a
payment hereunder, or enforcing this Agreement or any Financing Document, paid
by such Agent or Lender, or any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted; provided that Borrower shall
not be obligated to indemnify any Agent or Lender for any penalties, additional
interest or expense relating to Taxes or Other Taxes arising from such Agent’s
or Lender’s gross negligence or willful misconduct. A certificate as to the
amount of such payment or liability delivered to the Borrower by an Agent or
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Payments by Borrower pursuant to this indemnification shall be made
within thirty (30) days from the date such Agent or Lender makes written demand
therefor.

(iii) Notice. Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by Borrower, Borrower shall furnish to the Administrative Agent, at
its address referred to in Section 10.1, the original or a certified copy of a
receipt evidencing payment thereof (or if such receipt is not available, any
other proof of payment reasonably satisfactory to the Administrative Agent). The
Administrative Agent shall promptly provide a copy of such receipt to each
Lender. Borrower shall compensate the Administrative Agent and each Lender for
all losses and expenses sustained by the Administrative Agent or such Lender, as
the case may be, as a result of any failure by Borrower to so furnish the
original or certified copy of such receipt or such other proof.

(iv) Treatment of Certain Refunds. If any Agent or Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by Borrower pursuant to this
Section 2.4(d) (including by the payment of additional amounts pursuant to this
Section 2.4(d)), it shall pay to Borrower an amount equal to such refund (but
only to the extent of the indemnity payments made under this Section 2.4(d) with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including taxes) of such Agent or Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Borrower, upon the request of such Lender or Agent, shall repay to
such Lender or Agent the amount paid over pursuant to this paragraph (iv) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such Lender or Agent is required to repay such
refund to such Governmental Authority; provided that Borrower shall not be
obligated to reimburse an Agent or any Lender for any penalties, additional
interest or other charges arising from such Agent’s or Lender’s gross negligence
or willful misconduct. Notwithstanding anything to the contrary in this
paragraph (iv), in no event will Lender or Agent be required to pay any amount
to Borrower pursuant to this paragraph (iv) the payment of which would place
such Lender or Agent in a less favorable net after-tax position than such Lender
or Agent would have been in if the tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid. This paragraph shall not be construed to require any Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(v) Survival of Obligations. The obligations of Borrower under this
Section 2.4(d) shall survive the termination of this Agreement and the repayment
and discharge of the Obligations.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

(e) Application of Payments.

(i) Except as otherwise provided herein (including in Section 7.1), payments
made under this Agreement and the other Financing Documents shall be applied
first, to any fees, costs, charges or expenses payable to the Administrative
Agent and the Collateral Agent hereunder; second, to any fees, costs, charges or
expenses payable to the Lenders hereunder or under the other Financing
Documents; third, to any accrued but unpaid interest on the Loans; and fourth,
to the outstanding principal of the Loans.

(ii) The Administrative Agent shall promptly distribute to each Lender its
Proportionate Share of each payment of principal, payments, fees and any other
amounts received by the Administrative Agent for the account of the Lenders
under the Financing Documents. The payments made for the account of each Lender
shall be made, and distributed to it, for the account of such Lender’s Lending
Office.

(f) Failure to Pay Administrative Agent. Unless the Administrative Agent shall
have received notice from Borrower at least two (2) Business Days prior to the
date on which any payment is due to the Lenders hereunder that Borrower will not
make such payment in full, the Administrative Agent may assume that Borrower has
made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower shall not have so made such
payment in full to the Administrative Agent, such Lender shall repay to the
Administrative Agent forthwith upon demand such amount distributed to such
Lender, together with interest thereon, for each day from the date such amount
is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at a rate equal to the Applicable Interest Rate for
each day during such period. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts owing by such Lender under this
Section 2.4(f) shall be conclusive in the absence of manifest error.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

(g) Withholding Exemption Certificates. Nothing in this Section 2.4(g) shall be
construed to require any Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person. Each Agent and Lender, on or before the
Closing Date, agree that they will deliver to Borrower and the Administrative
Agent (in case of a Lender) (and the Administrative Agent agrees that it will
deliver to Borrower) either (i) Internal Revenue Service Form W-9 if it is a
United States person (as defined in Section 7701(a)(30) of the Code); or (ii) if
it is not a United States person, two (2) duly completed copies of United States
Internal Revenue Service Form W-8BEN, W-8ECI, or a certificate substantially in
the form of Exhibit C (“Withholding Certificate (Portfolio Interest)”) or a
successor applicable form, as the case may be, certifying in each case that such
Agent or Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes. Each Lender
which delivers to Borrower and the Administrative Agent a Form W-8BEN (claiming
an exemption under an applicable treaty or a portfolio interest exemption) or
W-8ECI pursuant to the preceding sentence further undertakes, to the extent
permitted by law, to deliver to Borrower and to the Administrative Agent further
copies of the said letter and Form W-8BEN or W-8ECI, or successor applicable
forms, or other manner of certification or procedure, as the case may be, on or
before the date that any such letter or form expires or becomes obsolete or
within a reasonable time after gaining knowledge of the occurrence of any event
requiring a change in the most recent letter and forms previously delivered by
it to Borrower, and such extensions or renewals thereof as may reasonably be
requested by Borrower or the Administrative Agent.

2.5 Pro Rata Treatment.

(a) Borrowing, Etc. Except as otherwise provided herein each Borrowing, each
payment of principal of any Borrowing, each payment of interest on the Loans,
each payment of Commitment Fees, each reduction of the Commitments shall be made
or shared among the Lenders pro rata according to their respective applicable
Commitments (or, if such Commitments shall have expired or terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each Lender agrees that in computing each Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

(b) Sharing of Payments, Etc. If any Lender (a “Benefited Lender”) shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of Loans (or interest thereon) owed to it,
in excess of its ratable share of payments on account of such Loans obtained by
all Lenders entitled to such payments, such Lender shall forthwith purchase from
the other Lenders such participations in the Loans, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
such Lender shall be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such other Lender’s ratable share (according to the
proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.5(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrower in the amount of such participation;
provided, that the provisions of this Section 2.5(b) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment of sale of a participation in any of its Loans
to any assignee or participant, other than to a Loan Party or any of their
Affiliates (as to which provisions of this Section 2.5(b) apply).

2.6 Change of Circumstances.

(a) Increased Costs. If, after the date of this Agreement, any Change of Law:

(i) shall impose, modify or hold applicable any reserve, special deposit or
similar requirement (except any reserve requirement reflected in the LIBO Rate)
against assets held by, deposits or other liabilities in or for the account of,
advances or loans by any Lender;

(ii) shall impose on any Lender any other condition not otherwise contemplated
hereunder affecting this Agreement or Loans made by such Lender; or

(iii) shall subject the Lender to any taxes other than Taxes covered by
Section 2.4(d) or taxes that are explicitly excluded from the definition of
Taxes in Section 2.4(d).

and the effect of any of the foregoing is to increase the cost to such Lender of
making or maintaining any such Loan or Commitment or to reduce any amount
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then Borrower shall promptly, but in no event later than five
(5) Business Days’ after receipt of written demand therefor by such Lender
(accompanied by a certificate from such Lender setting forth the amount of the
incurred costs), pay to such Lender such additional amounts sufficient to
reimburse such Lender for such increased costs or to compensate such Lender for
such reduced amounts, to the extent actually incurred by or suffered by such
Lender.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender reasonably determines that (i) any
Change of Law that affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or on the Lender’s holding
company (a “Capital Adequacy Requirement”) and (ii) the amount of capital or
liquidity maintained by such Lender or such Lender’s holding company which is
attributable to or based upon the Loans, the Commitments or this Agreement must
be increased as a result of such Capital Adequacy Requirement (taking into
account such Lender’s policies and the policies of such Lender’s holding company
with respect to capital adequacy), Borrower shall promptly, but in no event
later than five (5) Business Days’ after receipt of written demand therefor by
such Lender (accompanied by a certificate from such Lender setting forth the
amount of such incurred costs), pay such amounts as such Lender shall determine
are necessary to compensate such Lender for the increased costs to such Lender
of such increased capital or liquidity.

(c) Notice. Each Lender will notify the Borrower of any event occurring after
the date of this Agreement that will entitle such Lender to compensation
pursuant to this Section 2.6, as promptly as is practicable. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 2.6 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.6 for any increased costs or reductions incurred more than one
hundred and eighty (180) days prior to the date that such Lender notifies the
Borrower of the Change of Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change of Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. The
protection of this Section 2.6 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change of
Law that shall have occurred or been imposed.

(d) Change in Legality. Notwithstanding any other provision of this Agreement,
if any Change of Law shall make it unlawful for any Lender to make or maintain a
LIBO Loan or to give effect to its obligations as contemplated hereby with
respect to any LIBO Loan, then, by written notice to Borrower and to the
Administrative Agent:

(i) such Lender may declare that LIBO Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be
continued), whereupon any request for a Borrowing (or any continuation of a
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for a Base Rate Loan (or a continuation of a LIBO Loan as a
Base Rate Loan), unless such declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding LIBO Loans made by it be
converted to Base Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Base Rate Loans as of the effective date of such
notice as provided below.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clauses (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the LIBO Loans that would have been made by such Lender or
the converted LIBO Loans of such Lender shall instead be applied to repay the
Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such LIBO Loans. For purposes of this clause (d), a notice to Borrower by
any Lender shall be effective as to each LIBO Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such LIBO Loan
(which shall be a Scheduled Payment Date); in all other cases such notice shall
be effective on the date of receipt by Borrower.

2.7 Funding Losses. The Borrower shall indemnify each Lender against any loss or
expense that such Lender may sustain or incur as a consequence of (a) any event,
other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount for the prepayment of principal of any Loan prior to the end of the
Interest Period in effect therefor or (ii) any Loan to be made by such Lender
not being made after notice, (b) any default in the making, or failure to make
on the date and in the amount notified of any payment or prepayment required to
or permitted to be made by or on behalf of Borrower hereunder (any of the events
referred to in this clauses (a) and (b) being called a “Breakage Event”). In the
case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (A) its costs of obtaining
funds for the Loan that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Loan over (B) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.7 shall be delivered to the Borrower and
shall be conclusive absent manifest error.

2.8 Alternate Office; Minimization of Costs.

(a) Any Lender may designate a Lending Office other than that set forth on
Annex 2 and may assign all of its interests under the Financing Documents, and
its Notes (if any), to such Lending Office, provided that such designation and
assignment do not at the time of such designation and assignment increase the
reasonably foreseeable liability of Borrower under Section 2.4(d),
Section 2.6(a) or Section 2.6(b).

(b) If the Borrower is required to pay additional amounts under Section 2.4(d)
or any Lender requests compensation under Section 2.6(a) or Section 2.6(b), then
such Lender shall, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (i) file any certificate or document reasonably requested in writing
by the Borrower or (y) to assign its rights and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
filing or assignment would avoid or minimize any additional costs, taxes,
expense or obligation which would otherwise be imposed on Borrower pursuant to
Section 2.4(d), Section 2.6(a) or Section 2.6(b); provided, however, that no
Lender shall be required to take any such action that, as determined by such
Lender in its sole discretion, would adversely affect the making, issuing,
funding or maintaining of such Loans or the interests of such Lender; provided,
further, however, that such efforts shall not cause the imposition on any Lender
of any additional costs or expenses, unless Borrower agrees to pay such
additional costs and expenses.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

38



--------------------------------------------------------------------------------

(c) If (i) Borrower incurs any liability to a Lender under Section 2.4(d),
Section 2.6(a) or Section 2.6(b) or (ii) any Lender is a Defaulting Lender, then
the Borrower, at its sole expense (including with respect to the processing and
recordation fee referred to in Section 10.4(b)) may, upon notice to such Lender
and the Administrative Agent require the Lender subject to this Section 2.8(c)
to assign and delegate, without recourse, all its interests, rights and
obligations under this Agreement and under the Loans and Commitments of the
Lender being replaced hereunder to an Eligible Assignee that shall assume all
those rights and obligations; provided, however, that (x) such assignment shall
not conflict with any law, rule or regulation or order of any court or other
governmental authority having valid jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, and (z) the Borrower or such
assignee shall have paid to the replaced Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender plus all fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under Sections 2.6 and 2.7). A Lender subject to this
Section 2.8(c) shall not be required to make any such assignment and delegation
if (A) prior to any such assignment and delegation the circumstances entitling
the Borrower to require such assignment and delegation have ceased to apply
(including as a result of any action taken by such Lender pursuant to clause (b)
above), (B) if such Lender shall waive its right to claim compensation or
payment under Section 2.4(d), Section 2.6(a) or Section 2.6(b) or (C) if any
Default or Event of Default then exists. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.8(c). Nothing in this Section 2.8 shall be deemed to prejudice any
rights that the Borrower may have against any Lender that is a Defaulting
Lender. The Administrative Agent and each Lender hereby agree to cooperate with
Borrower to effectuate the assignment of any Defaulting Lender’s interest
hereunder.

(d) Any Lender that has been replaced as a Lender pursuant to Section 2.8(c) and
that is a party to a Permitted Swap Agreement shall use commercially reasonable
efforts to promptly novate, assign and delegate, without recourse, all of its
interests, rights and obligations under such Permitted Swap Agreement to which
it is a party, on the same terms and conditions, to the assignee replacing it as
a Lender hereunder pursuant to Section 2.8(c) or to another Lender or Affiliate
thereof, which, in either case, shall be a Permitted Swap Counterparty.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

39



--------------------------------------------------------------------------------

2.9 [Reserved.]

2.10 Increase in Loan Facility.

(a) Request for Increase. Upon written notice to the Administrative Agent in the
form of Exhibit E (such notice, an “Incremental Loan Commitment Increase
Notice”), the Borrower may request the Lenders to increase their Commitments
(each an “Incremental Loan Commitment”) in an aggregate amount not to exceed
$50,000,000 (the “Incremental Loan Amount”); provided that (i) any request for
an Incremental Loan Commitment shall be in minimum increments of $5,000,000 and
in a minimum amount of $10,000,000 or such lesser amount equal to the remaining
Incremental Loan Amount (each an “Incremental Loan Commitment Increase”),
(ii) no request for an Incremental Loan Commitment may be made after the end of
the Availability Period, (iii) the Borrower shall provide to the Lenders such
information that is reasonably required by the Lenders to evaluate the request
for an Incremental Loan Commitment and (iv) on the date of any request by the
Borrower for an Incremental Loan Commitment Increase the conditions set forth in
Section 2.10(e)(i), (ii), (iii) and (iv) shall have been satisfied. An
Incremental Loan Commitment Increase Notice shall set out the amount of the
Incremental Loan Commitment requested and the date on which such Incremental
Loan Commitments are requested to be effective (each an “Incremental Loan
Increase Date”), which shall not be less than thirty (30) days nor more than
forty-five (45) days after the date of such notice. Any Incremental Loan
Commitment shall be a commitment to make loans with the same principal terms as
the Loans, including the same interest rate, Applicable Margin and maturity
date.

(b) Lender Elections to Increase. Upon receipt of an Incremental Loan Commitment
Increase Notice pursuant to Section 2.10(a), the Lenders shall have thirty
(30) days to accept an offer to participate in a requested Incremental Loan
Commitment Increase by delivering to the Administrative Agent confirmation of
the increase in the amount of its Incremental Loan Commitment substantially in
the form attached as Exhibit F (each, an “Increasing Incremental Lender
Confirmation”). Any Lender that has received such an offer may accept or decline
such offer in such Lender’s sole and absolute discretion.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. If the Lenders determine not to increase their
Commitments in the amount of the requested increase, then in order to achieve
the full amount of a requested increase, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may invite additional Eligible Assignees to become Lenders by executing
a New Lender Accession Agreement (each such Eligible Assignee entering into a
New Lender Accession Agreement, a “New Lender”).

(d) Effective Date and Allocations. Notwithstanding anything to the contrary
contained herein, on each Incremental Loan Increase Date, upon the fulfillment
of the conditions set forth in Section 2.10(e), the Administrative Agent shall
notify the Lenders (including any New Lenders) and the Borrower, on or
before 11:00 a.m., New York time, of the occurrence of the Incremental Loan
Commitment Increase to be effected on such Incremental Loan Increase Date and
shall record in the Register with the relevant information with respect to each
Lender that executes an Incremental Lender Confirmation and each New Lender on
such date.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

40



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. Any Incremental Loan Commitment
Increase is subject to the occurrence of the Closing Date and the satisfaction
of each of the following conditions on such Incremental Loan Increase Date:

(i) no Default or Event of Default shall have occurred and be continuing;

(ii) immediately before and after giving effect to the Incremental Loan
Commitment Increase, Borrower is in pro forma compliance with Section 6.1;

(iii) since the delivery of the most recent financial statements of the Borrower
delivered pursuant to Section 5.3, no Material Adverse Effect has occurred or is
continuing;

(iv) the representations and warranties set forth in Section 4.1 and in each
other Financing Document shall be true and correct in all material respects as
of the Incremental Loan Increase Date (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date);

(v) the Administrative Agent shall have received a duly executed Incremental
Loan Commitment Increase Notice and any fee letters entered into in connection
with such Incremental Loan Commitment Increase;

(vi) the Administrative Agent shall have received for its own account, and for
the account of each Incremental Loan Lender or New Lender entitled thereto, all
fees due and payable as of the Incremental Loan Increase Date pursuant to
Section 2.3, and all costs and expenses, including costs, fees and expenses of
legal counsel, for which invoices have been presented; provided that costs, fees
and expenses of legal counsel may be subject to caps as agreed to between
Borrower and the relevant party;

(vii) if requested by an Incremental Loan Lender providing an Incremental Loan
Commitment Increase on such Incremental Loan Increase Date, such Incremental
Loans shall be evidence by a Note;

(viii) to the extent that as a result of such Incremental Loan Commitment
Increase the Borrower is required to enter into additional Permitted Swap
Agreements to comply with the requirements of Section 5.14, such Permitted Swap
Agreements shall have been entered into as of the Incremental Loan Increase
Date; and

(ix) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Incremental Loan Increase Date signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (y) certifying that
each of the conditions set forth in this Section 2.10(e) have been met as of the
Incremental Loan Increase Date.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

41



--------------------------------------------------------------------------------

(f) Conflicting Provisions. This Section 2.10 shall supersede any provisions in
Section 9.9 to the contrary.

2.11 [***]

2.12 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3(a); and

(b) the Loans and unused Commitments of such Defaulting Lender shall not be
included in determining whether the Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Section 9.9).

ARTICLE 3

CONDITIONS PRECEDENT

3.1 Conditions Precedent to the Closing Date. The obligation of each Lender to
make Loans and the effectiveness of this Agreement are subject to the prior
satisfaction of each of the following conditions, in each case to the
satisfaction of the Administrative Agent and each of the Lenders (unless waived
in writing by the Administrative Agent and the Lenders in their sole and
absolute discretion) on or prior to the Closing Date:

(a) Delivery to the Agents of each of the following Financing Documents, each
duly executed and delivered by the parties thereto:

(i) this Agreement;

(ii) the Depositary Agreement;

(iii) the NDA;

(iv) the Member Pledge;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

42



--------------------------------------------------------------------------------

(v) the Security Agreement;

(vi) [***]; and

(vii) the Notes (if requested by a Lender).

(b) Each representation and warranty set forth in Section 4.1 is true and
correct in all material respects as of the Closing Date (unless such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date).

(c) As of the Closing Date, no event shall have occurred and be continuing or
would result from the consummation of the transactions contemplated by this
Agreement on the Closing Date that would constitute a Default or an Event of
Default under this Agreement.

(d) Delivery to the Administrative Agent and each Lender of the following:

(i) a secretary’s certificate, satisfactory in form and substance to the
Administrative Agent, from each Loan Party, signed by each of its respective
authorized Responsible Officers and dated as of the Closing Date, attaching and
certifying as to the Organizational Documents of each such party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), and attaching and certifying as to the
resolutions of the governing body of each such Party, the good standing,
existence or its equivalent of each such party and of the incumbency of the
Responsible Officers of each such Party;

(ii) a certificate from a Responsible Officer of each Loan Party certifying to
(A) the representations and warranties made by such Loan Party in each Financing
Document to which it is a party being true and correct in all material respects
as of the Closing Date (unless such representation or warranty relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects as of such earlier date), (B) the absence of a Default or an
Event of Default, and (C) the satisfaction (or waiver by the Administrative
Agent and each Lender) of all conditions precedent to the Closing Date in
accordance with the terms and conditions hereof;

(iii) an opinion, dated as of the Closing Date, of Wilson Sonsini Goodrich &
Rosati, counsel to the Loan Parties, in form and substance reasonably acceptable
to the Agents and each Lender;

(iv) an opinion, dated as of the Closing Date, of Proskauer Rose LLP, special
bankruptcy counsel to the Loan Parties, in form and substance reasonably
acceptable to the Agents and each Lender; and

(v) an opinion, dated as of the Closing Date, of in-house counsel to Borrower,
in form and substance reasonably acceptable to the Agents and each Lender;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

43



--------------------------------------------------------------------------------

(e) All Liens contemplated by the Collateral Documents to be created and
perfected in favor of the Collateral Agent as of the Closing Date shall have
been perfected, recorded and filed in the appropriate jurisdictions.

(f) The Administrative Agent and the Collateral Agent shall have received
(A) searches of UCC filings in the jurisdiction of incorporation or formation,
as applicable, of each Loan Party and each jurisdiction where a filing would
need to be made in order to perfect the security interest of the Collateral
Agent (for the benefit of the Secured Parties) in the Collateral, (B) copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (C) copies of tax lien, judgment and
bankruptcy searches in such jurisdictions.

(g) The UCC financing statements relating to the Collateral being secured as of
the Closing Date shall have been duly filed in each office and in each
jurisdiction where required in order to create and perfect the first Lien and
security interest set forth in the Security Agreement. Borrower shall have
properly delivered or caused to be delivered to the Collateral Agent all
Collateral that requires perfection of the Lien and security interest described
above by possession or control, including delivery of original certificates
representing all issued and outstanding Equity Interests in Borrower along with
blank transfer powers and proxies.

(h) All amounts ([***]) required to be paid to or deposited with the Joint Lead
Arrangers, the Administrative Agent, the Collateral Agent, the Depositary or any
Lender under this Agreement or any other Financing Document, or under any
separate agreement with such parties, and all taxes, fees and other costs
payable in connection with the execution, delivery and filing of the documents
and instruments required to be filed pursuant to this Section 3.1, shall have
been paid in full (or in connection with such taxes, fees (other than fees
payable to the Lenders or the Agents) and costs, Borrower shall have made other
arrangements acceptable to the Agents, the Depositary or such Lender(s), as the
case may be, in their sole discretion).

(i) The Lenders shall have received the most recent unaudited financial
statements of Borrower, such financial statements to be in form and substance
satisfactory to the Administrative Agent and each Lender.

(j) The Agents and Lenders shall have received all such documentation and
information requested by the Agents and the Lenders that is necessary (including
the names and addresses of Borrower, taxpayer identification forms, name of
officers/board members, documents and copies of government-issued identification
of Borrower, the Member or owners thereof) for the Agents and the Lenders to
identify Borrower, the Member or owners thereof in accordance with the
requirements of the Patriot Act (including the “know your customer” and similar
regulations thereunder).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

44



--------------------------------------------------------------------------------

(k) All Accounts required to be open as of the Closing Date under the Depositary
Agreement shall have been opened.

(l) The Borrower shall deliver to the Lessee payment instructions [***]
directing all payments to be made to the Collection Account, which instructions
may be given in the NDA.

(m) The Administrative Agent shall have received a report of the Independent
Engineer in form, scope and substance satisfactory to the Lenders and the
Administrative Agent, together with a certificate of the Independent Engineer in
the form of Exhibit H.

(n) The Administrative Agent shall have received an estoppel certificate with
respect the Master Lease, which certificate may be included in the NDA.

3.2 Conditions Precedent to Each Borrowing. The obligation of each Lender to
make any Loans with respect to a Current Project pursuant to a Borrowing is
subject to the prior satisfaction of the following conditions (unless waived in
writing by the Lenders in their sole and absolute discretion); provided,
however, that there shall be no duplication with respect to the satisfaction of
conditions precedent under Sections 3.1 and 3.2 if the Closing Date and a
Borrowing Date occur on the same Business Day:

(a) All representations and warranties of the Loan Parties under the Financing
Documents are true and correct in all material respects as of such Borrowing
Date (unless such representation or warranty relates solely to an earlier date,
in which case it shall have been true and correct in all material respects as of
such earlier date).

(b) No Default or Event of Default has occurred and is continuing or will result
from the making of the Borrowing of such Loan.

(c) Delivery to the Administrative Agent of a Borrowing Notice in accordance
with Section 2.1(a)(iii) and a Sizing Model in accordance with
Section 2.1(a)(iv).

(d) All Liens contemplated to be created and perfected in favor of the
Collateral Agent pursuant to the Collateral Documents shall have been so
created, perfected and filed in the applicable jurisdictions.

(e) All amounts required to be paid to or deposited with any Secured Party
hereunder or under any other Financing Document, and all taxes, fees and other
costs payable in connection with the execution, delivery, recordation and filing
of the documents and instruments required to be filed as a condition precedent
to Section 3.1 and this Section 3.2, shall have been paid in full (or shall be
paid concurrently with the occurrence of such Borrowing) or arrangements for the
payment thereof from the Loans shall have been made, which arrangements shall be
acceptable to the Agents and the Lenders.

(f) No Material Adverse Effect has occurred or is continuing since the Closing
Date.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

45



--------------------------------------------------------------------------------

(g) Each Current Project shall be a Project subject to the Master Lease, and if
any Current Project is a Commercial Project, then the commercial Host Customer
met the Minimum Commercial Credit Standard as of the closing date of the
applicable Lease Tranche under the Master Lease for such Current Project.

(h) To the extent not previously delivered to the Administrative Agent, delivery
(which delivery may be made electronically through using File Transfer Protocol
(FTP) or Hypertext Transfer Protocol Secure (HTTPS)) to the Administrative Agent
of true, correct and complete copies of (i) each Project Document, (ii) each
Customer Agreement, (iii) [***] and (iii) the Closing Certificate, in each case
with respect to a Current Project, duly executed and delivered by each party
thereto and in form and substance satisfactory to the Lenders.

(i) With respect to the final Borrowing, the Administrative Agent shall have
received copies of the True-Up Reports delivered by Borrower to, and accepted
by, Lessee [***] with respect to any Current Project or Funded Project.

(j) [***]

(k) To the extent the Master Lease is amended, or waived to permit, [***] terms
as described in clause (D) of the first proviso in Section 6.11(a), no Current
Project for a Residential Project has a Customer Agreement with [***] terms or
is with a Host Customer with a FICO® score of [***].

(l) To the extent not previously delivered to the Administrative Agent, delivery
to the Administrative Agent of true, correct and complete copies of all
insurance certificates with respect to the Current Project evidencing [***].

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties. Borrower represents to each Agent and the
Lenders as of the date such representations are given, including each Borrowing
Date:

(a) Organization.

(i) Borrower (A) is a limited liability company duly formed, validly existing
and in good standing under the laws of the State of Delaware; (B) is duly
qualified, authorized to do business and in good standing in each other
jurisdiction where the character of its properties or the nature of its
activities makes such qualification necessary; (C) has all requisite limited
liability company power and authority to own or hold under lease the property it
purports to own or hold under lease and to carry on its business as now being
conducted and as proposed to be conducted under the Operative Documents to which
it is a party; and (D) has all requisite limited liability company power and
authority to execute and perform its obligations under each of the Financing
Documents and each other agreement or instrument contemplated thereby to which
it is a party and to borrow hereunder.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

46



--------------------------------------------------------------------------------

(ii) Member (A) is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware; (B) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary; (C) has all requisite limited liability company power
and authority to own or hold its interest in Borrower and to carry on its
business as now being conducted and as proposed to be conducted by it under the
Operative Documents in respect of the Projects; and (D) has all requisite
limited liability company power and authority to execute and perform its
obligations under each of the Financing Documents and each other agreement or
instrument contemplated thereby to which it is a party.

(iii) The only holder of Equity Interests in Borrower is the Member and
(A) there are no outstanding Equity Interests with respect to Borrower and
(B) there are no outstanding obligations of Borrower to repurchase, redeem, or
otherwise acquire any membership or other equity interests in Borrower or to
make payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to the fair market value or equity value of
Borrower. Borrower is authorized to issue and has issued only one class of
membership interests.

(iv) SolarCity (A) is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware; (B) is duly qualified,
authorized to do business and in good standing in each other jurisdiction where
the character of its properties or the nature of its activities makes such
qualification necessary; (C) has all requisite corporate power and authority to
carry on its business as now being conducted and as proposed to be conducted by
it under the Operative Documents in respect of the Projects.

(b) Authorization; No Conflict. Each Loan Party has duly authorized, executed
and delivered each Operative Document to which it is a party, and neither such
entity’s execution and delivery thereof nor the performance thereof (i) will be
in conflict with or result in a breach of such entity’s Organizational
Documents; (ii) will materially violate any other Legal Requirement applicable
to or binding on such Loan Party or any of their respective properties;
(iii) will result in any breach of or constitute any default under, or result in
or require the creation of any Lien (other than Permitted Liens) upon any of the
Collateral under any agreement or instrument to which it is a party or by which
it or any of the Collateral may be bound or affected; or (iv) will require the
consent or approval of any Person, which has not already been obtained.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

47



--------------------------------------------------------------------------------

(c) Enforceability. Each Operative Document to which a Loan Party is a party is
a legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law). None of the Operative Documents to which a Loan
Party is a party has been amended or modified since the later to occur of
(i) the Closing Date or (ii) the immediately preceding Borrowing Date except in
accordance with this Agreement and as permitted under Section 6.11(a).

(d) ERISA. Neither the Borrower nor any member of the Controlled Group sponsors,
maintains, administers, contributes to, participates in, or has any obligation
to contribute to or any liability under, any ERISA Plan. Borrower and each
member of the Controlled Group is in material compliance with all applicable
provisions of ERISA and the Code. Borrower does not have any employees. Without
limiting the generality of the foregoing, there has been no and there is not
reasonably expected to be any ERISA Event.

(e) Taxes. Each Loan Party has filed, or have caused to be filed, with the
appropriate tax authority, all federal, State and local tax returns that it is
required to file and has paid or has caused to be paid all taxes it is required
to pay to the extent due; provided, however, that a Loan Party may contest in
good faith any such taxes and, in such event, may permit the taxes so contested
to remain unpaid during any period, including appeals, when such Loan Party is
in good faith contesting the same, so long as, to the extent the amount of all
disputes being contested exceeds Two Hundred Fifty Thousand Dollars ($250,000)
in the aggregate, (i) adequate reserves to the extent required by GAAP have been
established to the satisfaction of the Administrative Agent; (ii) enforcement of
the contested tax is effectively stayed for the entire duration of such contest;
and (iii) any tax determined to be due, together with any interest or penalties
thereon, is paid when due after resolution of such contest. There is no action,
suit, proceeding, investigation, audit or claim now pending by a taxing
authority regarding any taxes relating to the Loan Parties. To the Loan Parties’
knowledge, there is no action, suit, claim, proceeding, investigation, audit or
claim pending with respect to the Projects that could trigger a Tax Loss.

(f) Business. Borrower has not conducted any business other than the acquisition
and ownership of the Projects and activities related or incident thereto
(including those contemplated by Borrower’s Operative Documents). Borrower does
not have any outstanding Debt or other material liabilities except as
contemplated by the Operative Documents. Borrower is not a party to or bound by
any material contract other than the Operative Documents to which it is a party
other than contracts permitted to be entered into under this Agreement and the
other Financing Documents.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

48



--------------------------------------------------------------------------------

(g) Collateral. The security interests granted to the Collateral Agent pursuant
to the relevant Collateral Documents in the Collateral (i) constitute as to
personal property included in such Collateral and, with respect to subsequently
acquired personal property included in such Collateral, will constitute, a first
priority perfected security interest and Lien under each applicable UCC
financing statement subject to no other Liens except Permitted Liens; and
(ii) are, and, with respect to such subsequently acquired property, will be, as
to such Collateral perfected under each applicable UCC financing statement
subject to no other Liens except Permitted Liens.

(h) [Reserved.]

(i) Investment Company, Holding Company Act. No Loan Party is an “investment
company” within the meaning of, or is regulated as an “investment company”
under, the Investment Company Act of 1940.

(j) Federal Reserve Regulations. Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no part of the proceeds of the Loans
will be used by Borrower to purchase Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or otherwise in violation
of Regulations T, U or X.

(k) Financial Statements. The most recent financial statements (including the
notes thereto) delivered in respect of Borrower pursuant to either
Section 3.1(i) and Section 5.3 fairly present in all material respects the
financial condition of Borrower as of the date thereof and have been prepared in
accordance with GAAP applied on a consistent basis, subject to the audit and
normal year-end adjustments and the absence of footnotes and associated
disclosures. Such financial statements and notes thereto disclose all direct or
contingent material liabilities of the Borrower as of the dates thereof. Except
as disclosed to the Administrative Agent in writing, there has occurred no
Material Adverse Effect since the date of the most recent financial statements
delivered pursuant to either Section 3.1(i) or Section 5.3.

(l) Project Documents.

(i) Borrower is not in default under any material term of any Project Document
to which it is a party. Borrower has not received or issued any notice of a
default of any material term of any Project Document.

(ii) (A) The [***] is in full force and effect or (B) to the extent a [***] is
issued or delivered [***] is in full force and effect and has not terminated and
expired without being replaced.

(m) No Default. No Default or Event of Default has occurred and is continuing.

(n) Litigation. There are no instituted, pending or, to Borrower’s Knowledge,
threatened actions, suits or proceedings of any kind, including actions, suits
or proceedings by or before any Governmental Authority, against a Loan Party or
any business, property or rights of a Loan Party as to which, if adversely
determined against such Loan Party, could, reasonably be expected, individually
or in the aggregate have a Material Adverse Effect.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

49



--------------------------------------------------------------------------------

(o) Disclosure. (i) All written information that has been made available by
Borrower to any Secured Party in connection with the transactions contemplated
by this Agreement and the other Financing Documents (such information to be
taken as a whole, including, without limitation, updated or supplemented
information), or that has been furnished by Borrower to any third party in
connection with the preparation and delivery by such third party of a report or
certificate to any Secured Party, is complete and correct in all material
respects, and does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading under the circumstances in which they are
made, and (ii) to Borrower’s Knowledge, each third party report or certificate
furnished by or on behalf of the Borrower to any Secured Party, is complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading under the circumstances
in which they are made; provided, however, that in each case no representation
or warranty is made with respect to projections, assumptions or other
forward-looking statements provided by or on behalf of Borrower with respect to
any Sizing Model other than as provided in Section 4.1(t).

(p) Tax Status. For United States federal and State income tax purposes,
Borrower will be treated as a disregarded entity of SolarCity. Neither the
execution and delivery of the Financing Documents nor the consummation of any of
the transactions contemplated by such Financing Documents will affect such
status.

(q) No Other Subsidiaries. Borrower has no Subsidiaries.

(r) Compliance with Law.

(i) Borrower has complied in all material respects with all applicable Legal
Requirements (including Environmental Law and Anti-Terrorism Laws) and the
Applicable Permits.

(ii) As of the closing date of the applicable Lease Tranche under the Master
Lease for a Current Project, all Permits required to install, test and lease
such Project and use such Project to generate electricity for sale to the Host
Customer, have been obtained, other than such Permits not required to be
obtained [***]. Borrower has not received written notice from any Governmental
Authority regarding any revocation, withdrawal, suspension, cancellation or
termination of any Permit with respect to such Project, except where such
revocation, withdrawal, suspension, cancellation or termination would not result
in a Material Adverse Effect.

(s) No Other Bank Accounts. Borrower has no other deposit or securities other
than the Accounts and the Existing Bank Account.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

50



--------------------------------------------------------------------------------

(t) Projections. Borrower has disclosed to the Administrative Agent the
assumptions with respect to each Current Project on which the Sizing Model is
based, and the Rent and other projections for each Current Project in the Sizing
Model submitted to the Administrative Agent on the Borrowing Date for such
Current Project (i) are based on good faith estimates and commercially
reasonable assumptions as to all factual matters material thereto and (ii) are
consistent with the Project Documents; provided, however, that (A) neither the
Sizing Model, nor the assumptions set forth therein are to be viewed as facts
and that actual results during the term of the Loans may differ from the Sizing
Model, and that the differences may be material, and (B) Borrower believed in
good faith that the Sizing Model as of the relevant Borrowing Date were
reasonable and attainable.

(u) Solvency. Immediately after the consummation of the transactions to occur on
the Closing Date and immediately following the making of each Loan and after
giving effect to the application of the proceeds thereof, each Loan Party is
solvent within the meaning given to such term under applicable law relating to
fraudulent transfers and conveyances, including that (i) the fair value of the
assets of each Loan Party, at fair valuation, will exceed its respective debts
and liabilities, subordinated, contingent or otherwise, (ii) the present
saleable value of the property of such Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (iii) Borrower has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

(v) Sanctioned Persons. No Loan Party nor, to the knowledge of Borrower, any
director, officer, agent, employee or Affiliate of a Loan Party, is currently
subject to any U.S. sanctions administered by OFAC. Borrower will not knowingly,
directly or indirectly, use the proceeds of the Loans or otherwise make
available such proceeds, for the purpose of financing the activities of a Person
currently subject to any U.S. sanctions administered by OFAC.

(w) Environmental Matters. To Borrower’s Knowledge there are no (i) past or
existing material violations of any Environmental Law by any Person relating in
any way to any Funded Project or (ii) events, conditions or circumstances that
would reasonably be expected to form a basis for an Environmental Claim against
any Funded Project, a Current Project in the applicable Draw Group or Borrower
with respect thereto.

(x) Placed-In-Service. Each Current Project has been Placed-In-Service prior to
the applicable Borrowing Date with respect to each such Current Project.

(y) Regulatory Matters. As of the closing date of the applicable Lease Tranche
under the Master Lease for a Current Project, such Current Project is a
qualifying small power production facility pursuant to Section 292.203(a) of
FERC’s regulations with a power production capacity of less than 20 MW and, to
the extent required under FERC regulations to preserve such status, Borrower
shall have filed with FERC a notice of self-certification, or obtained from FERC
an order granting certification, with respect to such status.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

51



--------------------------------------------------------------------------------

(z) Project Credit Criteria. As of the closing date of the applicable Lease
Tranche under the Master Lease for a Current Project, (a) if such Project is a
Residential Project, the applicable Host Customer met the Minimum Residential
Credit Standard and (b) if such Project is a Commercial Project, and unless the
Lenders waived the condition precedent in Section 3.2(g) with respect to such
Current Project, the applicable commercial Host Customer met the Minimum
Commercial Credit Standard.

ARTICLE 5

AFFIRMATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that so long as this Agreement is in effect, it
shall, unless the Administrative Agent (or if so specified, the Majority
Lenders) waives compliance in writing:

5.1 Use of Proceeds. Use the proceeds of the Loans solely (a) to make Restricted
Payments to Borrower’s direct or indirect owners for any working capital
purposes, and (b) to pay fees (including the Commitment Fees), costs and
expenses as required under this Agreement.

5.2 Notices. Promptly, upon acquiring notice or giving notice, as the case may
be, or obtaining Borrower’s Knowledge thereof, give written notice to the
Administrative Agent and each Lender of:

(a) any litigation, Environmental Claim, action or proceeding pending or
threatened against Borrower, (i) involving claims against Borrower or a Project
which would reasonably be expected to have a Material Adverse Effect, or claims
against any Agent or any Lender, (ii) seeking any material injunctive,
declaratory or other equitable relief, or (iii) instituted for the purpose of
revoking, terminating, suspending, withdrawing, modifying or withholding any
Applicable Permit which would reasonably be expected to have a Material Adverse
Effect;

(b) any dispute or disputes between Borrower and any Person which would
reasonably be expected to have a Material Adverse Effect and that involve
(i) claims against Borrower, (ii) injunctive or declaratory relief, or
(iii) revocation, material modification, or suspension of any Applicable Permit
or imposition of additional material conditions with respect thereto;

(c) any Default or Event of Default shall have occurred and be continuing (and
any notice thereof shall be entitled “Notice of Default” or “Notice of Event of
Default”);

(d) any casualty, damage or loss, whether or not insured, through fire, theft,
other hazard or casualty, or any condemnation or taking of any property, to the
extent that such casualty, damage or loss, condemnation or taking could be
reasonably expected to involve a loss to Borrower or a Funded Project in excess
of Two Hundred Fifty Thousand Dollars ($250,000);

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

52



--------------------------------------------------------------------------------

(e) any matter which has, or would reasonably be expected to have, a Material
Adverse Effect;

(f) (i) the occurrence of, or notice given or received in respect of, any
breach, default or claim under the Master Lease and (ii) notice of any material
event of default or termination given or received under any Project Document;

(g) any material claim of force majeure under any Project Documents relating to
any Funded Project;

(h) Borrower’s adoption of or participation in any ERISA Plan, or intention to
adopt or participate in any ERISA Plan, or the occurrence of any ERISA Event;

(i) any (i) fact, circumstance, condition or occurrence at, on, or arising from,
any site for a Project, that results in material noncompliance with any
Environmental Law, or any Release of Hazardous Substances on or from any such
Project, that has resulted in or would reasonably be expected to have a Material
Adverse Effect, and (ii) pending or, to Borrower’s Knowledge, threatened
material Environmental Claim against Borrower arising in connection with
occupying or conducting operations on or at any Project that would reasonably be
expected to have a Material Adverse Effect; and

(j) any termination, revocation, suspension or material modification of any
Applicable Permit for a Project which would reasonably be expected to have a
Material Adverse Effect, or any action or proceeding which would reasonably be
expected to result in any of the foregoing.

5.3 Portfolio Reports; Financial Statements. Deliver to the Administrative Agent
(or cause to be delivered to the Administrative Agent) for further distribution
to each Lender:

(a) (i) as soon as made available by Lessee to Lessor, copies of the Portfolio
Report delivered to the Lessee under the Maintenance Services Agreement, and
(ii) if any Funded Project is no longer subject to the Master Lease, then no
later than thirty (30) days after the close of each quarterly fiscal period, a
report in respect of such Funded Project with substantially the same type of
information as would be included in a Portfolio Report for such Funded Project;

(b) as soon as available but no later than forty-five (45) days after the close
of each quarterly fiscal period, quarterly (and year-to-date) unaudited
consolidated financial statements of Borrower and prepared by Borrower as of the
end of such period, including a balance sheet and the related statement of
income, stockholders’ or member’s equity and cash flows, in each case setting
forth comparative figures for the previous dates and periods, to the extent
available;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

53



--------------------------------------------------------------------------------

(c) as soon as available but no later than one hundred and twenty (120) days
after the close of each applicable fiscal year, (A) audited consolidated
financial statements of Borrower and (B) consolidating financial statements of
Borrower as of the end of such fiscal year including a balance sheet and the
related statement of income, stockholders’ or members’ equity and cash flows, in
each case setting forth comparative figures for the previous fiscal year, to the
extent available; in each case prepared in accordance with GAAP and, in the case
of subclause (A), certified by Novogradac & Company LLP or another
nationally-recognized independent certified public accountant selected by
Borrower and reasonably acceptable to the Administrative Agent, such certificate
not to be qualified, or limited, because of restricted or limited examination by
such accountant of any material portion of the records of Borrower; and

(d) concurrently with any delivery of the financial statements described in
clauses (b) or (c) above, a certificate signed by an authorized Responsible
Officer of Borrower certifying that such Responsible Officer has made or caused
to be made a review of the transactions and financial condition of Borrower
during the relevant fiscal period and that, to the knowledge of such Responsible
Officer, no Default or Event of Default exists or if any such event or condition
existed or exists, the nature thereof and the corrective actions that Borrower
has taken or proposes to take with respect thereto and setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with Section 6.1.

5.4 Reports; Other Information. (a) Deliver to the Administrative Agent copies
of any material documents and reports related to the Funded Projects furnished
to Borrower by a Governmental Authority or by any counterparty to a Project
Document (other than a Portfolio Report, which is covered under Section 5.3(a)),
or furnished by Borrower to such Governmental Authority or such counterparty.

(b) Deliver to the Administrative Agent promptly after receipt thereof a copy of
any “management letter” received by Borrower from its independent accounts and
management’s response thereto.

(c) Promptly, for time to time, such other information regarding the operations,
business affairs and financial condition of Borrower, or compliance with the
terms of any Operative Document, as the Administrative Agent or any Lender may
reasonably request.

5.5 Existence, Conduct of Business. Except as otherwise expressly permitted
under this Agreement: (i) do or cause to be done all things required to maintain
and preserve and keep in full force its existence as a Delaware limited
liability company; (ii) do or cause to be done all things required to obtain,
maintain, preserve, renew, extend and keep in full force and effect all rights,
licenses, authorizations, privileges, franchises and Applicable Permits
necessary to the conduct of its business; (iii) do or cause to be done all
things required to own, insure, operate and maintain its interest in the Funded
Projects in the manner contemplated and required by the Project Documents to
which it is a party; (iv) perform all of its obligations under the Operative
Documents and all other material agreements and contracts by which it is bound;
and (v) to engage only in the acquisition, ownership, leasing and financing of
the Projects and activities related or incident thereto (including those
contemplated by Borrower’s Operative Documents).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

54



--------------------------------------------------------------------------------

5.6 Books, Records, Access.

(a) Maintain books, accounts and records with respect to Borrower in accordance
with GAAP and in material compliance with applicable law and the regulations of
any Governmental Authority having jurisdiction thereof.

(b) Permit any representatives, employees, consultants, advisers or agents of
any Agent or any Lender during normal business hours (and at any hour if any
Event of Default has occurred and is continuing) and upon reasonable prior
written notice to Borrower, to visit and inspect all of Borrower’s books,
accounts, records and properties and permit any representatives of any Agent or
any Lender to discuss the affairs, finances and condition of Borrower with the
officers thereof and independent accountants therefor.

5.7 Preservation of Rights; Further Assurances. (a) Maintain in full force and
effect, preserve, protect and defend the material rights of Borrower, and take
all actions necessary to prevent termination or cancellation (except as
permitted by the Operative Documents) by, and enforce against, other parties the
material terms of each Project Document, including prosecution of suits to
enforce any right of Borrower thereunder and enforcement of any claims with
respect thereto.

(b) Follow any and all instructions of the Administrative Agent (acting at the
direction of and on behalf of the Majority Lenders) in respect of actions to be
taken to enforce the Borrower’s rights under the Master Lease.

(c) Preserve and maintain the security interests granted under the Collateral
Documents and undertake all actions that are necessary or appropriate to
(a) maintain the Collateral Agent’s security interest in the Collateral in full
force and effect at all times (including the priority thereof), (b) preserve and
protect the Collateral and (c) protect and enforce the Borrower’s rights and
title and the rights of the Collateral Agent and the other Secured Parties to
the Collateral, including the making or delivery of all filings and
recordations, the payment of all fees and other charges and the issuance of
supplemental documentation.

(d) From time to time as reasonably requested by the Administrative Agent,
execute, acknowledge, record, register, deliver and/or file all such notices,
statements, instruments and other documents (including any financing statement,
continuation statement, certificate of title or estoppel certificate) as are
necessary or appropriate to carry out the interest and purposes of the Financing
Documents or necessary to maintain the Collateral Agent’s perfected security
interest in the Collateral to the extent and in the priority required pursuant
to the Collateral Documents.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

55



--------------------------------------------------------------------------------

5.8 Taxes and Other Government Charges.

(a) Pay, or cause to be paid, as and when due and prior to delinquency, all
taxes, assessments and governmental charges of any kind that may at any time be
lawfully assessed or levied against or with respect to Borrower; provided that
Borrower may contest in good faith any such taxes, assessments and other charges
and, in such event, may permit the taxes, assessments or other charges so
contested to remain unpaid during any period, including appeals, when Borrower
is in good faith contesting the same, so long as, to the extent the amount of
all disputes being contested exceeds Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate, (a) adequate reserves to the extent required by
GAAP have been established to the satisfaction of the Administrative Agent,
(b) enforcement of the contested tax, assessment or other charge is effectively
stayed for the entire duration of such contest and (c) any tax, assessment or
other charge determined to be due, together with any interest or penalties
thereon, is paid when due after resolution of such contest.

(b) Borrower will remain classified as a disregarded entity for U.S. federal
income tax purposes.

5.9 Compliance With Laws; Instruments, Etc. Comply, or cause compliance, in all
material respects, (a) with all Legal Requirements (including Environmental
Law), except that Borrower may contest by appropriate proceedings conducted in
good faith the validity or application of any such Legal Requirements and
(b) with all material contract obligations of Borrower.

5.10 Indemnification. (a) Without duplication of Borrower’s obligations under
Section 2.4(d) or Section 2.6, Borrower agrees to indemnify each Secured Party
(other than the Depositary, who is indemnified under Section 3.6(e) of the
Depositary Agreement) and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Financing Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the hereby and thereby, (ii) the
use of the proceeds of the Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by Borrower
or, or any Environmental Claim related in any way to Borrower; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from such Indemnitee’s gross negligence or willful misconduct
of such Indemnitee.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

56



--------------------------------------------------------------------------------

(b) To the extent that Borrower fails to pay any amount required to be paid by
them to the Administrative Agent or the Collateral Agent under Section 5.10(a),
each Lender severally agrees to pay to the Administrative Agent and the
Collateral Agent, as the case may be, such Lender’s Proportionate Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent in its capacity as such.

(c) To the extent permitted by applicable law, Borrower shall not assert and
hereby waives any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any transaction
contemplate hereby or by the other Financing Documents, any Loan or the use of
the proceeds thereof.

(d) In case any action, suit or proceeding subject to the indemnity in this
Section 5.10 shall be brought against any Indemnitee, such Indemnitee shall
promptly notify Borrower in writing of the commencement thereof, and Borrower
shall be entitled, upon giving written notice to the Indemnitee within thirty
(30) days of receipt of written notice from the Indemnitee of the commencement
of such proceeding, to retain counsel reasonably satisfactory to the Indemnitee
to represent the Indemnitee in such proceeding, and Borrower shall pay the
reasonable fees and disbursements of such counsel related to such proceeding;
provided that the failure to notify Borrower shall relieve Borrower from any
liability that it may have under this Section 5.10 only if, and only to the
extent that, such failure causes actual prejudice to Borrower. In any such
proceeding, any Indemnitee shall have the right to retain its own counsel, but
the fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (i) Borrower and the Indemnitee shall have mutually agreed to the
retention of such counsel or (ii) Borrower or the Indemnitee has been advised by
counsel that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that Borrower shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one (1) counsel (in addition to any local counsel) for all
Indemnitees, and that all such reasonable fees and expenses shall be reimbursed
as they are incurred and paid.

(e) Borrower shall have the authority and discretion to settle, compromise or
consent to the entry of judgment regarding any indemnified claim subject to this
Section 5.10, the defense of which has been assumed by the Borrower, except that
the Borrower may not, without the prior written consent of the Indemnitee,
settle, compromise or consent to the entry of any judgment regarding such claim
if such settlement, compromise or consent (i) contains any admission or
statement suggesting any wrongdoing or liability on behalf of the Indemnitee,
(ii) contains any equitable order, judgment or term that in any manner affects,
restrains or interferes with the business of the Indemnitee or any of its
Affiliates or (iii) does not contain an unconditional release of the Indemnitee,
in form and substance satisfactory to such Indemnitee, from any liability
related to such claim. The Indemnitee may not settle, compromise or consent to
the entry of any judgment regarding any claim for which indemnification is
sought and the defense of which has not been assumed by the Borrower, without
the prior written consent of the Borrower, such consent not to be unreasonably
withheld or delayed.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

57



--------------------------------------------------------------------------------

(f) The provisions of this Section 5.10 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Financing Document, or
any investigation made by or on behalf of the Administrative Agent, the
Collateral Agent or any Lender. Any amounts due and payable by Borrower under
this Section 5.10 shall be payable on demand by the applicable Indemnitee, but
in no event later than ten (10) Business Days after receipt of an invoice for
such amounts from such Indemnitee. If such amounts are not paid within such ten
(10) Business Day period, then such amounts shall bear interest at the Default
Rate.

5.11 Collection Account. Borrower shall cause (a) Lessee to deposit all payments
of Periodic Rent due and payable to Borrower under the Master Lease and (b) all
payments under Non-Leased Customer Agreements to be deposited directly in the
Collection Account. In the event that, notwithstanding the foregoing, Borrower
receives any such amounts, Borrower will hold such amounts in trust and promptly
(and in any event within three (3) Business Days) after receipt thereof deposit
such amounts in the Collection Account.

5.12 Compliance with Sanctioned Persons Laws. (a) Borrower hereby covenants and
agrees that it will not conduct, and will not permit Member to conduct business
with or engage in any transaction with any person or entity named on any OFAC
List or any Persons determined and publicly announced by the Secretary of the
Treasury pursuant to Executive Order 13224 to be owned by, controlled by, or
acting on behalf of, any of the Persons referred to or described on an OFAC
List. Borrower hereby covenants and agrees that it will comply at all times with
the requirements of all Anti-Terrorism Laws.

(b) If to Borrower’s Knowledge, any Loan Party or any Affiliate thereof, is
named on any OFAC List (such occurrence, an “OFAC Violation”), Borrower will
immediately (i) give written notice to the Agents of such OFAC Violation, and
(ii) comply with all applicable Governmental Rules with respect to such OFAC
Violation (regardless of whether the party included on such OFAC List is located
within the jurisdiction of the United States of America), including, without
limitation, the Anti-Terrorism Laws, and Borrower hereby authorizes and consents
to the Agents taking any and all steps an Agent deems necessary, in its sole
discretion, to comply with all applicable Governmental Rules with respect to any
such OFAC Violation, including, without limitation, the requirements of the
Anti-Terrorism Laws (including the “freezing” and/or “blocking” of assets).

5.13 Separateness Provisions; Required Provisions in LLC Agreement.

(a) Borrower shall comply with the provisions set forth on Schedule 5.13.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

58



--------------------------------------------------------------------------------

(b) The LLC Agreement shall include each of the following terms (collectively,
the “Required LLC Provisions”):

(i) requires that until the Discharge Date the Borrower shall have, at all
times, one Independent Member; and

(ii) requires unanimous written approval of all members, partners or managers,
as the case may be, including the Independent Member in order to authorize the
filing of any insolvency or reorganization case or proceeding, instituting
proceedings to have Borrower adjudicated bankrupt or insolvent, instituting
proceedings under any applicable insolvency law, seeking any relief under any
law relating to relief from debts or the protection of debtors, consenting to
the filing or institution of bankruptcy or insolvency proceedings against
Borrower, filing a petition seeking or consenting to reorganization, liquidation
or relief with respect to Borrower under any applicable federal or state law
relating to bankruptcy, reorganization or insolvency, seeking or consenting to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for Borrower or a substantial part of its
property, making any assignment for the benefit of creditors, admitting in
writing the inability of Borrower to pay its debts as they become due, or taking
action in furtherance of any of the foregoing.

5.14 Interest Rate Protection. No later than the date that is eighteen
(18) months after the Closing Date, the Borrower shall enter into one or more
Permitted Swap Agreements for at least 75% of the aggregate principal amount of
the Loans outstanding and shall maintain such Permitted Swap Agreements (subject
to any early terminations due to prepayments pursuant to Section 2.1(g))
thereafter until the fifth year anniversary of the Closing Date.

ARTICLE 6

NEGATIVE COVENANTS OF BORROWER

Borrower covenants and agrees that, so long as this Agreement is in effect, it
shall not:

6.1 Interest Rate Coverage Ratio. Permit the Interest Rate Coverage Ratio as of
a Quarterly Date to be less than 1.40:1.00.

6.2 [Reserved.]

6.3 Limitations on Liens. (a) Create or assume any Lien on any Collateral,
whether now owned or hereafter acquired, except for Permitted Liens or
(b) suffer to exist any Lien on any of its property, whether now owned or
hereafter acquired, except for Permitted Liens.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

59



--------------------------------------------------------------------------------

6.4 Indebtedness. Incur, create, assume or permit to exist any Debt except for:

(a) Debt created under the Financing Documents;

(b) Debt incurred under the Master Lease or the other Project Documents to which
Borrower is a party; and

(c) the endorsement of negotiable instruments received in the ordinary course of
Borrower’s business.

6.5 Sale or Lease of Assets. Sell, lease, assign, transfer or otherwise dispose
of assets, whether now owned or hereafter acquired except:

(a) as permitted by the Operative Documents and the Customer Agreements;
provided that any Net Cash Proceeds received pursuant to a Customer Buyout are
used to prepay the Loans in accordance with Section 2.1(g)(ii); and

(b) dispositions of obsolete, worn out or replaced property not used or useful
in its business and disposed of in the ordinary course of its business;

(c) dispositions of Upsize Projects.

6.6 Changes. Conduct any business other than the acquisition and ownership of
the Projects and activities related or incident thereto (including those
contemplated by Borrower’s Operative Documents), hire or become an employer of
an employee or assume or incur any obligation under or in connection with any
ERISA Plan.

6.7 Distributions. Directly or indirectly, make or declare any Restricted
Payment or incur any obligation (contingent or otherwise) to do so except for
Restricted Payments:

(a) from proceeds of the Loans in accordance with Section 5.1;

(b) to Member from Rent Prepayments [***]);

(c) to Member from [***];

(d) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, to Member from Upsize Rents on any Scheduled Payment
Date; and

(e) to Member from proceeds of [***].

6.8 Investments. Make or permit to remain outstanding any advances or loans or
extensions of credit to, or purchase, redeem or own any Equity Interests in, or
any assets constituting an ongoing business from, or make or permit any other
investment in, any Person, except for:

(a) investments in the Projects as contemplated in the Project Documents;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

60



--------------------------------------------------------------------------------

(b) Permitted Investments;

(c) investments permitted under the Operative Documents; and

(d) investments in Permitted Swap Agreements in accordance with Section 5.14.

6.9 Federal Reserve Regulations. Apply any part of the proceeds of any Loan or
the Rent or any other amounts received by the Borrower as a result of owning a
Project to the purchasing or carrying of any Margin Stock.

6.10 Dissolution. Liquidate or dissolve, or sell or lease or otherwise transfer
or dispose of, all or any substantial part of its property, assets or business,
or combine, merge or consolidate with or into any other entity; provided,
however, that Borrower may sell, or otherwise dispose of assets as permitted by
Section 6.5.

6.11 Amendments; Other Agreements.

(a) Without the prior written consent of the Majority Lenders, Borrower shall
not (i) terminate or cancel, exercise any right or remedy under or pursuant to
any breach or default of, (ii) amend, modify, supplement or consent to any
change in any material provision of or (iii) waive any default under, material
breach of, condition, closing deliverable or other required item under, or the
performance of a material obligation by or any other Person under, the Master
Lease or any other Project Document ; provided, however, that no prior written
consent by the Majority Lenders shall be required in the case of any amendment,
modification or supplement to or waiver under the Master Lease or any other
Project Document to (A) correct a manifest error therein that is not material,
(B) to increase the aggregate amount of Rent Payments payable by the Lessee,
(C) [***] or (D) [***]; provided, further, however, that any amendment,
modification, waiver or consent to any change to any payment terms in the
Project Documents or to the Minimum Residential Credit Standard ([***]) or
Minimum Commercial Credit Standard shall also require the consent of each Joint
Lead Arranger that is also a Lender at the time of such amendment, modification,
waiver or consent.

(b) After the Closing Date, the Borrower shall not enter into any contract,
agreement or instrument that would generate revenues for or would result in
expenditures by Borrower in excess of $250,000 in any fiscal year without the
prior written consent of the Majority Lenders except for (i) contracts,
agreements or instruments relating to the sale of any renewable energy credits
or certificates, (ii) contracts, agreements or instruments entered into by
Borrower in order to comply with its obligations [***] and (iii) fee letters
with Lenders and New Lenders in connection with an Incremental Loan Commitment
Increase, provided that any payment by Borrower of such fees shall be from
proceeds of the Loans.

(c) Promptly after the execution and delivery thereof, Borrower shall furnish
the Administrative Agent and the Lenders with copies of all waivers, amendments,
supplements or modifications of any Project Document and any additional material
contracts or agreements to which Borrower becomes a party after the Closing
Date. For the avoidance of doubt, any contract, agreement or instrument for the
payment or receipt by Borrower of an amount in excess of $250,000 shall
constitute a material contract or agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

61



--------------------------------------------------------------------------------

6.12 Name and Location; Fiscal Year. Change its name, its principal place of
business, accounting policies (except as permitted by GAAP) or its fiscal year
without the Administrative Agent’s prior written consent.

6.13 Assignment. Assign its rights hereunder, under any other Financing Document
or under any Project Document to any Person except as permitted under the
Financing Documents.

6.14 Transfer of Equity Interest. Cause, make, suffer, permit or consent to any
creation, sale, assignment or transfer of any Equity Interest in Borrower.

6.15 Accounts. Establish or maintain any deposit or securities account other
than the Accounts and the Existing Bank Account.

6.16 Transaction with Affiliates. Engage in any transactions with any of its
Affiliates except in the ordinary course of business at prices and on terms and
conditions not less favorable to Borrower than could be obtained on arm’s-length
basis from unrelated third parties.

ARTICLE 7

ACCOUNTS; APPLICATION OF FUNDS

7.1 Accounts; Application of Funds in Accounts.

(a) On or prior to the Closing Date, Borrower shall cause the Accounts to be
established at Depositary. Borrower shall, or shall cause, all Periodic Rents
paid to Borrower under the Master Lease to be deposited in the Collection
Account.

(b) Funds on deposit in the Accounts shall be applied in the manner, at the
times and in the order of priority as set forth in the Depositary Agreement.

ARTICLE 8

EVENTS OF DEFAULT; REMEDIES

8.1 Events of Default. The occurrence of any of the following events shall
constitute an event of default (individually, an “Event of Default,” and
collectively, “Events of Default”) hereunder:

(a) Failure to Make Payments. Borrower shall fail to pay, in accordance with the
terms of this Agreement, (i) any principal (other than prepayment payable
pursuant to Section 2.1(g)(ii)) with respect to any Loan on the date that such
principal is due, (ii) any interest on any Loan under this Agreement within
three (3) Business Days after the date that such interest is due and (iii) any
other payment (other than interest and principal) due under any Financing
Document, within five (5) Business Days after the date that such payment is due.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

62



--------------------------------------------------------------------------------

(b) Judgments. A final judgment or judgments for the payment of money (if such
payments are not covered by insurance or by a surety bond satisfactory to the
Majority Lenders) shall be entered against Borrower in the aggregate amount of
Two Hundred Fifty Thousand Dollars ($250,000) or more (other than (i) a judgment
which is discharged within thirty (30) days after its entry, or (ii) a judgment,
the execution of which is effectively stayed within thirty (30) days after its
entry but only for thirty (30) days after the date on which such stay is
terminated or expires); provided, however, that any such judgment or order shall
not be (and shall not constitute part of) an Event of Default under this
Section 8.1 if and for so long as (i) within thirty (30) days of the judgment
being entered, the amount of such judgment order is fully covered (up to
customary deductibles) by a valid and binding policy of insurance or by a surety
bond between the defendant and the insurer covering payment thereof and
satisfactory to the Majority Lenders and (ii) such insurer or surety has been
notified of, and has accepted the claim made for payment of, the amount of such
judgment or order.

(c) Misstatements. Any representation or warranty made by a Loan Party in the
Financing Documents, any amendment or modification thereof or waiver thereto, or
in any certificate or financial statement furnished pursuant thereto to any
Agent or Secured Party pursuant to this Agreement or any other Financing
Document, shall prove to have been inaccurate in any material respect as of the
date such statement was made or certificate was so provided, as applicable.

(d) Bankruptcy. Any Loan Party shall become subject to a Bankruptcy Event.

(e) ERISA. (i) Borrower shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any ERISA Plan
(that is not excepted under Section 408 of ERISA and regulatory guidance
thereunder) resulting in a material liability to Borrower or (ii) an ERISA Event
shall occur with respect to any ERISA Plan which results in or is reasonably
expected to result in liability to the Borrower of Two Hundred Fifty Thousand
Dollars ($250,000).

(f) Breach of Terms of Financing Agreements.

(i) Borrower shall fail to perform or observe any of the covenants set forth in
Sections 5.1, 5.2(c), 5.5(a), 5.11, 5.14 and Article 6 or the Member shall fail
to perform or observe any of the covenants set forth in Section 4(g) of the
Member Pledge.

(ii) Any Loan Party shall fail to perform or observe any other covenant to be
performed or observed by it hereunder (other than Section 2.11) or under any
Financing Document and not otherwise specifically provided for elsewhere in this
Section 8.1, and such failure shall continue unremedied for a period of thirty
(30) days after Borrower becomes aware of such failure.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

63



--------------------------------------------------------------------------------

(g) Security. Any of the Collateral Documents, once executed and delivered,
(i) shall fail to provide the Collateral Agent (on behalf of the Secured
Parties) a first priority perfected security interest (subject only to Permitted
Liens that, pursuant to the Legal Requirements, are entitled to a higher
priority than the Lien of the Collateral Agent) in the Collateral, (ii) shall
cease to be in full force and effect, or (iii) the validity or the applicability
thereof to the Obligations to be secured or guaranteed thereby or any part
thereof shall be disaffirmed by or on behalf of any Loan Party.

(h) Change of Control. A Change of Control shall have occurred.

(i) Master Lease. (i) The Borrower shall default for a period beyond any
applicable grace period of any material obligation required to be performed by
it under the Master Lease or (ii) Lessee has taken any action to exercise its
remedies under Section 12.3 of the Master Lease. [***].

(j) [***] Guarantee. [***] defaults on its payment obligations under the [***]
Guarantee, or [***] ceases to be in full force and effect or is terminated or
expires without being replaced.

(k) SolarCity Guarantee. SolarCity defaults on its payment obligations under the
SolarCity Guarantee.

8.2 Remedies. (a) If any Event of Default (other than any event described in
Section 8.1(d)) shall have occurred and be continuing, the Administrative Agent,
upon the request of the Majority Lenders, shall by notice to the Borrower:

(i) immediately terminate the Commitments of each Lender and the obligation of
each Lender to make Loans; and

(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued fees and
all other liabilities of the Borrower accrued hereunder and under any other
Financing Document, shall become forthwith due and payable without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other
Financing Document to the contrary notwithstanding.

(b) If any Event of Default described in Section 8.1(d) shall have occurred and
be continuing:

(i) the Commitments of each Lender and the obligation of each Lender to make
Loans shall automatically terminate (if not previously terminated or expired);

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

64



--------------------------------------------------------------------------------

(ii) the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Borrower
accrued hereunder and under any other Financing Document, shall automatically
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Financing Document to the contrary
notwithstanding.

(c) Upon the occurrence and during the continuance of any Event of Default, in
addition to the exercise of remedies set forth in clauses (a) and (b) above,
each Secured Party shall be, subject to the terms of the Financing Documents,
entitled to exercise the rights and remedies available to such Secured Party
under and in accordance with the provisions of the other Financing Documents to
which it is a party or any applicable law.

ARTICLE 9

THE AGENTS; AMENDMENTS; ASSIGNMENTS

9.1 Appointment, Powers and Immunities.

(a) Appointment of Agents. Each Lender hereby appoints the Administrative Agent
and the Collateral Agent its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are expressly delegated
such Agent by the terms of this Agreement and the other Financing Documents,
together with such other powers as are reasonably incidental thereto. None of
the Agents shall have any duties or responsibilities except those expressly set
forth in this Agreement or in any other Financing Document, and none of the
Agents shall be a trustee for, or fiduciary of, any Secured Party.
Notwithstanding anything to the contrary contained herein, none of the Agents
shall be required to take any action which is contrary to this Agreement or any
other Financing Documents or any Legal Requirement or exposes such Agent to any
liability. None of the Agents or their respective Affiliates shall be
responsible to any Secured Party for any recitals, statements, representations
or warranties made by any Loan Party or any Affiliate of such Loan Party
contained in this Agreement or any other Financing Document or in any
certificate or other document referred to or provided for in, or received by any
Agent, or any Secured Party under this Agreement or any other Financing
Document, for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any other Financing Document or any other
document referred to or provided for herein or for any failure by a Loan Party
or any Affiliate of such Loan Party to perform their respective obligations
hereunder or thereunder.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

65



--------------------------------------------------------------------------------

(b) Powers and Immunities of Agent. None of the Agents or their respective
directors, officers, employees or agents shall be responsible for any action
taken or omitted to be taken by it or them hereunder or under any other
Financing Document or in connection herewith or therewith, except for its own
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Without limiting the generality
of the foregoing, each Agent (i) shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement; (ii) may consult with legal counsel (including
counsel for Borrower), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by them in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Secured Party for any
statements, warranties or representations made in or in connection with any
Project Document or Financing Document; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Operative Document on the part of any party
thereto or to inspect the property (including the books and records) of Borrower
or any other Person; and (v) shall not be responsible to any Secured Party for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of any Operative Document or any other instrument or document furnished
pursuant hereto or thereto. Except as otherwise provided under this Agreement,
the Administrative Agent shall take such action with respect to the Financing
Documents as shall be directed by the Majority Lenders and the Collateral Agent
shall take such action with respect to the Financing Documents as shall be
directed by the Administrative Agent. Each Agent may employ agents and
attorneys-in-fact and shall not be responsible for the gross negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. Each Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Loans provided for under this Agreement as well as activities as Agent.

9.2 Reliance by Agent. Each Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telecopy,
telex or electronic mail) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent, as applicable. As to any other matters not
expressly provided for by this Agreement, none of the Agents shall be required
to take any action or exercise any discretion, but the Administrative Agent
shall be required to act or to refrain from acting upon instructions of the
Majority Lenders (except that no Agent shall be required to take any action
which exposes such Agent to personal liability or which is contrary to this
Agreement, any other Financing Document or any Legal Requirement) and shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or under any other Financing Document in accordance with the instructions of the
Majority Lenders, and such instructions of the Majority Lenders and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

66



--------------------------------------------------------------------------------

9.3 Non Reliance; Joint Lead Arrangers. (a) Each Lender represents that it has,
independently and without reliance on the Agents or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the financial condition and affairs of the Loan Parties and the
Projects and decision to enter into this Agreement and the other Financing
Documents and agrees that it will, independently and without reliance upon the
Agents, or any other Secured Party, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own appraisals
and decisions in taking or not taking action under this Agreement or the other
Financing Documents. Each Agent and Secured Party shall not be required to keep
informed as to the performance or observance by any Loan Party under this
Agreement, any other Financing Document or any other document referred to or
provided for herein or therein or to make inquiry of, or to inspect the
properties or books of any Loan Party.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Financing Document, each of the Joint Lead Arrangers are named as such
for recognition purposes only, and in their respective capacities as such shall
have no duties, responsibilities or liabilities with respect to this Agreement
or any other Financing Document; it being understood and agreed that each of the
Joint Lead Arrangers shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Financing
Documents. Without limitation of the foregoing, none of the Joint Lead Arranger
in their respective capacities as such shall, by reason of this Agreement or any
other Financing Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person.

9.4 Defaults. Each Agent (acting in its capacity as the Administrative Agent or
the Collateral Agent, as applicable, and not in any other capacity) shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless such Agent has received a written notice from another Secured
Party or a Loan Party, referring to this Agreement, describing such Default or
Event of Default and indicating that such notice is a “Notice of Default” or
“Notice of Event of Default.” If any Agent receives a Notice of Default or
Notice of Event of Default, such Agent shall give notice thereof to the other
Agent and to the Lenders. Such Agent shall take such action with respect to such
Default or Event of Default as is provided in this Agreement or in the other
Financing Documents; provided, however, that unless and until such Agent shall
have received such directions, such Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Secured Parties.

9.5 Indemnification. Without limiting the obligations (including, but not
limited to, the Obligations) of Borrower hereunder, each Lender agrees to
indemnify each of the Agents, ratably in accordance with its Proportionate Share
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
such Agent in any way relating to or arising out of this Agreement or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, however, that no Lender shall
be liable for any of the foregoing to the extent they arise solely from the
relevant Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The Agents shall
be fully justified in refusing to take or to continue to take any action
hereunder unless it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Without limitation of
the foregoing, each Lender agrees to reimburse the relevant Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including counsel
fees) incurred by such Agent in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, the Operative Documents, to the extent that such Agent
is not reimbursed promptly for such expenses by Borrower.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

67



--------------------------------------------------------------------------------

9.6 Successor Agent. Subject to the appointment and acceptance of a successor
Agent as provided below, either Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Majority Lenders shall
have the right, with the consent of Borrower (provided that no Default or Event
of Default has occurred and is continuing and such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the thirtieth (30th) day after the date
such notice of resignation was given by such Agent, such Agent’s resignation
shall become effective and the Majority Lenders shall thereafter perform all the
duties of such Agent hereunder and/or under any other Financing Document until
such time, if any, as the Majority Lenders appoint, with the consent of Borrower
(provided that no Default or Event of Default has occurred and is continuing and
such consent not to be unreasonably withheld or delayed), a successor
Administrative Agent and/or Collateral Agent, as the case may be. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article 9 and Section 10.7 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

9.7 Authorization. The Administrative Agent is hereby authorized by the Lenders
to execute, deliver and perform each of the Financing Documents to which the
Administrative Agent is or is intended to be a party and each Lender agrees to
be bound by all of the agreements of the Administrative Agent contained in the
Financing Documents. The Collateral Agent is hereby authorized by the Lenders to
execute, deliver and perform each of the Financing Documents to which the
Collateral Agent is or is intended to be a party and each Lender agrees to be
bound by all of the agreements of the Collateral Agent contained in the
Financing Documents.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

68



--------------------------------------------------------------------------------

9.8 Other Rights and Powers of Agent. The institution serving as the
Administrative Agent and/or the Collateral Agent hereunder shall have the same
rights and powers under the Financing Documents in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent. The
term “Lender”, or “Lenders” shall, unless otherwise expressly indicated, include
each Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Loan Parties or any other Person thereof as though it were not an Agent
hereunder and without any duty to account therefor to any Secured Party.

9.9 Amendments.

(a) Neither this Agreement nor any other Financing Document shall be amended,
supplemented, modified or waived except pursuant to an agreement or agreements
in writing entered into by Borrower and the Majority Lenders (or the
Administrative Agent with the consent in writing of the Majority Lenders);
provided, however, that no such supplemental agreement or agreements shall:

(i) decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on any Loan, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan without the consent of all of the Lenders;

(ii) modify or waive Section 2.6, Section 2.7, Section 2.8, Section 5.1,
Section 5.10, Section 7.1, Section 9.1, Section 9.13 or Section 9.14 and
Section 2.2, Section 3.3 and Section 5.1 of the Depositary Agreement without the
consent of all of the Lenders;

(iii) modify or waive Section 2.4(d) through (g), Section 2.5, Section 2.10,
Section 2.11, Section 3.2(g), Section 3.2(k), Section 6.1, clause (D) in the
first proviso of Section 6.11(a) or the second proviso in Section 6.11 without
the consent of (x) the Majority Lenders and (y) the consent of each Joint Lead
Arranger, provided that such Joint Lead Arranger is also a Lender at the time of
such modification or waiver and such Joint Lead Arranger is directly and
adversely affected thereby;

(iv) except in connection with an Incremental Loan Commitment Increase pursuant
to Section 2.10, increase or extend the Commitment of any Lender without the
consent of all of the Lenders;

(v) decrease or extend the date for payment of any Commitment Fees of any Lender
without the consent of all of the Lenders;

(vi) reduce the percentage contained in the definition of the term “Majority
Lenders” without the consent of all of the Lenders;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

69



--------------------------------------------------------------------------------

(vii) permit Borrower to assign its rights under this Agreement or any other
Financing Document without the consent of all of the Lenders;

(viii) amend this Section 9.9 without the consent of all of the Lenders; or

(ix) release any Collateral or release any guarantees or undertakings under any
of the Collateral Documents or allow the release of any funds from the
Collection Account otherwise than in accordance the terms of the Financing
Documents without the consent of all of the Lenders.

(b) The Administrative Agent and Borrower may amend any Financing Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Financing Document.

(c) Notwithstanding anything to the contrary in this Section 9.9, no amendment
of any provision of this Agreement relating to any Agent shall amend, modify or
otherwise affect the rights or duties of such Agent hereunder or under any other
Financing Document without the prior written consent of such Agent.

(d) Notwithstanding anything in this Agreement to the contrary (i) during such
period as a Lender is a Defaulting Lender, to the fullest extent permitted by
law, such Lender will not be entitled to vote in respect of amendments, waivers
or consents to be given hereunder or with respect to the taking of any action
provided herein to be taken at the direction of the holders of a specified
percentage of the aggregate principal amount of the Loans and Commitments then
outstanding and the Loans and Commitments of such Lenders will not be taken into
account in determining whether the Majority Lenders or all of the Lenders, as
required, have approved such amendment, waiver, consent or direction (and the
definition of “Majority Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that, with respect to any
Lender that is a Defaulting Lender, the consent of such Defaulting Lender will
be required in the case of any amendment referred to in Section 9.9(a)(i), (iv),
(vi) and (ix).

9.10 Withholding Tax.

(a) If the forms or other documentation required by Section 2.4(g) are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any interest payment to any Lender not providing such forms or
other documentation, an amount equivalent to the applicable withholding tax.

(b) If the Internal Revenue Service or any authority of the United States of
America or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify promptly the Administrative Agent fully for all amounts paid,
directly or indirectly, by such Person as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs, and any out-of-pocket expenses.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

70



--------------------------------------------------------------------------------

9.11 [Reserved.]

9.12 [Reserved.]

9.13 Participations.

(a) Each Lender may without the consent of Borrower or the Administrative Agent
sell participations to one or more banks or other Persons in all or a portion of
its rights and obligations under this Agreement and the other Financing
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
and the other Financing Documents shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of the cost protection provisions contained in
Sections 2.4(d), 2.6, and 2.7 to the same extent as if they were Lenders and
(iv) Borrower, the Administrative Agent and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers with respect to matters requiring consent
of all Lenders pursuant to Section 9.9). To the extent permitted by law, each
participating bank or other Person shall also be entitled to the benefits of
Section 10.2 as though it were a Lender, provided such participating bank or
other Person agrees to be subject to Section 2.5(b) as though it were a Lender.
Other than as otherwise specified in this clause (a), no participating bank or
other Person shall have any other rights under this Agreement, including direct
rights against any Loan Party nor any rights to any remedies and shall not be
considered for any purpose to be a party to this Agreement. In no event shall a
Loan Party be responsible for any costs or expenses of any counsel engaged by a
participating bank or other Person that has acquired a participation from a
Lender.

(b) Any Lender that sells a participation, acting solely for this purpose as an
agent of the Borrower, shall maintain a register in which it enters the name and
address of each participant, and the principal amount (and stated interest) of
each participant’s interest in the Loans under the Financing Documents (the
“Participant Register”); provided that no Lender shall have an obligation to
disclose the Participant Register (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Financing Document) to any
Person except to the extent that such disclosure is necessary to establish that
the Loans or other obligations under this Agreement are in registered form for
tax purposes under Section 5f.103-1(c) of the United States Treasury Regulation.
The entries in the Participant Register shall be conclusive absent manifest
error, and the Lender maintaining the Participant Register shall treat each
person whose name is recorded in the register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent, in its capacity as such,
shall have no responsibility for maintaining a Participant Register.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

71



--------------------------------------------------------------------------------

(c) Any Lender or participant may, in connection with any participation or
proposed participation pursuant to this Section 9.13, disclose to the
participant or proposed participant any information relating to the Loan Parties
or their respective Affiliates furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure of information
designated by Borrower as confidential, each such participant or proposed
participant shall execute an agreement whereby such participant shall agree
(subject to customary exceptions) to preserve the confidentiality of such
confidential information on terms no less restrictive than those applicable to
the Lenders pursuant to Section 10.20.

9.14 Assignments.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) (x) except if
such assignment is to a Lender, with the prior written consent of the
Administrative Agent (such consent not to unreasonably withheld or delayed) and
(y) other than if an Event of Default has occurred and is continuing or such
assignment is to a Lender, an Affiliate of a Lender or a Related Fund, the
Borrower (such consent not to unreasonably withheld or delayed and such consent
to be deemed granted if the Administrative Agent has not received a response by
Borrower to such request for consent within five (5) Business Days from the date
of a request therefor); provided, however, that (i) the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall be in an integral multiple of, and
not less than One Million Dollars ($1,000,000) (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans), provided that
simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of Three Thousand Five
Hundred Dollars ($3,500) (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and (iii) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and State securities laws) and all applicable tax forms. Upon
acceptance and recording pursuant to clause (e) of this Section 9.14, from and
after the effective date specified in each Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.4(d), 2.6, 2.7, and 5.10, as well as to any Fees accrued for its
account and not yet paid).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

72



--------------------------------------------------------------------------------

(b) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any Lien or adverse claim and
that its Commitment, and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
subclause (i) above, such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the other
Financing Documents, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Financing
Document or any other instrument or document furnished pursuant hereto, or the
financial condition of Borrower or any other Loan Party or the performance or
observance by Borrower or any other Person of any of its obligations under this
Agreement, any other Financing Document or any other instrument or document
furnished pursuant hereto, or thereto, or in connection therewith; (iii) such
assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement and the other Financing
Documents ([***]), together with copies of the most recent financial statements
referred to in Section 3.1(i) or delivered pursuant to Section 5.3(k) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Secured Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

73



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices in the City of New York a copy of each
Assignment and Agreement referred delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment
thereof, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error and Borrower, each Lender and the
Agents may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, the Collateral Agent and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (a) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, to such assignment and any
applicable tax forms, the Administrative Agent shall (i) accept such Assignment
and Acceptance and (ii) record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this clause (d).

(e) At the assigning Lender’s option, Borrower shall execute and deliver to such
new lender a new Note in the form attached hereto as Exhibit A, in a principal
amount equal to the Loans being assigned, and Borrower shall execute and
exchange with the assigning Lender a replacement note for any Note in an amount
equal to amount of the Loans retained by the Lender, if any.

(f) Any Lender may, in connection with any assignment or proposed assignment
pursuant to this Section 9.14, disclose to the assignee or proposed assignee any
information relating to the Loan Parties or their respective Affiliates
furnished to such Lender by or on behalf of the Loan Parties; provided that,
prior to any such disclosure of information designated by Borrower as
confidential, each such assignee or proposed assignee shall execute an agreement
whereby such assignee shall agree (subject to customary exceptions) to preserve
the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.21.

9.15 [Reserved.]

9.16 Assignability to Federal Reserve Bank or Central Bank.

(a) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

74



--------------------------------------------------------------------------------

(b) Any Lender or its direct or indirect parent may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank in the jurisdiction of such
Lender, and this Section 9.16 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto; and
provided further that any payment in respect of such pledge or assignment made
by Borrower to or for the account of the pledging or assigning Lender in
accordance with the terms of this Agreement shall satisfy Borrower’s obligations
hereunder in respect of such pledged or assigned Loans to the extent of such
payment.

9.17 [Reserved.]

9.18 Exercise of Discretion.

(a) To the extent that the Administrative Agent has the right to exercise
discretion, make determinations or take actions pursuant to provisions of this
Agreement and the other Financing Documents, the Administrative Agent hereby
agrees that if, in any specific instance of exercising such discretion, making
such determinations or taking such action, the Administrative Agent receives
written instructions from the Majority Lenders, the Administrative Agent will
exercise such discretion, make such determinations and take such actions in
accordance with the written instructions from Majority Lenders in such instance
with respect to the exercising of such discretion or the making of such
determination. Notwithstanding the foregoing, each of the Lenders agree that
until the Administrative Agent receives written instructions from Majority
Lenders, the Administrative Agent may reasonably exercise discretion, make
determinations and take actions and that the Administrative Agent shall have no
obligation to seek any such written instructions.

(b) To the extent that the Collateral Agent has the right to exercise
discretion, make determinations or take actions pursuant to provisions of this
Agreement and the other Financing Documents, the Collateral Agent hereby agrees
that if, in any specific instance of exercising such discretion, making such
determinations or taking such action, the Collateral Agent receives written
instructions from the Administrative Agent, the Collateral Agent will exercise
such discretion, make such determinations and take such actions in accordance
with the written instructions of the Administrative Agent in such instance with
respect to the exercising of such discretion or the making of such
determination. Notwithstanding the foregoing, each of the Lenders and the
Administrative Agent agree that until the Collateral Agent receives written
instructions from the Administrative Agent, the Collateral Agent may reasonably
exercise discretion, make determinations and take actions and that the
Collateral Agent shall have no obligation to seek any such written instructions.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

75



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Addresses; Notices.

(a) Any communications between the parties hereto or notices provided herein to
be given may be given to the following addresses:

To Borrower:

 

AU Solar 1, LLC 3055 Clearview Way San Mateo, CA 94402 Attention:    General
Counsel Telephone:    (650) 638-1028 Telecopy:    (650) 638-1029 Email:   
legal@solarcity.com

To the Administrative Agent:

 

Credit Suisse AG, Cayman Islands Branch Eleven Madison Avenue New York, NY 10010
Attention:    Agency Manager Telephone:    (919) 994-6369 Telecopy:   
(212) 322-2291 Email:    agency.loanops@credit-suisse.com

To the Collateral Agent:

 

Credit Suisse AG, Cayman Islands Branch Eleven Madison Avenue New York, NY 10010
Attention:    Loan Operations – Boutique Management Telephone:    (212) 538-3525
Email:    list.ops-collateral@credit-suisse.com

To the Lenders: At such address and fax number as set forth in Annex 2 or as
each Lender may provide in writing to Borrower and the Administrative Agent.

(b) All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be considered as properly given (i) if
delivered in person; (ii) if sent by a nationally recognized overnight delivery
service; (iii) in the event overnight delivery services are not readily
available, if mailed by first class mail, postage prepaid, registered or
certified with return receipt requested; or (iv) if sent by telecopy or
electronic mail with a confirmation of receipt. Notice so given shall be
effective upon receipt by the addressee, except that communication or notice so
transmitted by telecopy or other direct written electronic means shall be deemed
to have been validly and effectively given on the day (if a Business Day and, if
not, on the next following Business Day) on which it is transmitted if
transmitted before 4:00 p.m., recipient’s time, and if transmitted after that
time, on the next following Business Day; provided, however, that if any notice
is tendered to an addressee and the delivery thereof is refused by such
addressee, such notice shall be effective upon such tender. Any party shall have
the right to change its address for notice hereunder to any other location by
giving of thirty (30) days’ written notice to the other parties in the manner
set forth hereinabove.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

76



--------------------------------------------------------------------------------

(c) The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that notwithstanding
anything to the contrary in clause (b) above, it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Financing
Documents or to the Lenders under Article 5, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Notice or a notice pursuant to Section 2.1(a)(iii),
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides a Notice of
Default or Notice of Event of Default under this Agreement or any other
Financing Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent or the
Lenders, as the case may be, in the manner specified in the Financing Documents
but only to the extent requested by the Administrative Agent.

(d) The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws ; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.” The
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Financing Documents and
(2) notification of changes in the terms of the Financing Documents.
Notwithstanding the foregoing, Borrower Materials marked “PUBLIC” are subject to
the confidentiality provisions of Section 10.20.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

77



--------------------------------------------------------------------------------

(e) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(f) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO THE MEMBER, THE BORROWER, ANY
LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON
STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE MEMBER’S, THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

(g) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Financing Documents. Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Financing Documents. Each
Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

78



--------------------------------------------------------------------------------

(h) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give notice or other communications pursuant to any Financing Document
in any other manner specified in such Financing Document.

10.2 Right to Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of Borrower against any of and all the obligations of
Borrower now or hereafter existing under this Agreement and other Financing
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Financing Document and
although such obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this
Section 10.2 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

10.3 Delay and Waiver. No failure or delay of the Administrative Agent, the
Collateral Agent, any Lender in exercising any power or right hereunder or under
any other Financing Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder and under the other Financing Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Financing Document or consent to
any departure by Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by Section 9.9, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

10.4 Costs, Expenses and Attorney’s Fees. Borrower shall pay all reasonable
costs and out-of-pocket expenses (a) incurred by the Agents and any Lender in
connection with the preparation, negotiation, closing and costs of administering
this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby shall be consummated and regardless
of whether any Borrowing Date occurs) or in connection with any amendments,
modifications or waivers of the provisions hereof and thereof, including the
reasonable fees, out-of-pocket expenses and disbursements of Chadbourne & Parke
LLP or any other counsel for the Agents or any Lender (but provided that any
legal fees and out-of-pocket expenses incurred by any Agent or Lender shall be
subject to a cap agreed upon between Borrower and such Agent or Lender prior to
the incurrence of such legal costs and expenses), or (b) incurred by the Agents
or any Lender in connection with the enforcement or protection of its rights
under this Agreement and the other Financing Documents or in connection with the
Loans.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

79



--------------------------------------------------------------------------------

10.5 [Reserved.]

10.6 Entire Agreement. This Agreement, the [***] and the other Financing
Documents constitute the entire contract between the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Financing Documents. Nothing in this Agreement or in the other Financing
Documents, expressed or implied, is intended to confer upon any Person (other
than the parties hereto and thereto, their respective successors and assigns
permitted hereunder and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents and the Lenders) any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Financing Documents.

10.7 Governing Law. THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS, AND ANY
INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED
FOR THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (NOT INCLUDING SUCH STATE’S CONFLICT OF LAWS PROVISIONS
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBIGATIONS LAW).

10.8 Severability. In case any one or more of the provisions contained in this
Agreement or any other Financing Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall enter into good faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

10.9 Headings. Article, Section and paragraph headings and the table of contents
used herein have been inserted in this Agreement as a matter of convenience for
reference only and are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

10.10 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and practices consistent with those
applied in the preparation of the financial statements submitted by Borrower to
the Administrative Agent and Lenders pursuant to this Agreement, and (unless
otherwise indicated) all financial data submitted pursuant to this Agreement
shall be prepared in accordance with such principles and practices consistently
applied.

10.11 [Reserved.]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

80



--------------------------------------------------------------------------------

10.12 No Partnership, Etc. The Agents, the Lenders and Borrower intend that the
relationship between them shall be solely that of creditor and debtor. Nothing
contained in this Agreement, the Notes or in any of the other Financing
Documents shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between or
among the Agents, the Lenders and Borrower or any other Person. Neither the
Agents nor the Lenders shall be in any way responsible or liable for the debts,
losses, obligations or duties of Borrower or any other Person with respect to
the Projects or otherwise. All obligations to pay real property or other taxes,
assessments, insurance premiums, and all other fees and charges arising from the
ownership, operation or occupancy of the Projects and to perform all obligations
under other agreements and contracts relating to the Projects shall be the sole
responsibility of Borrower.

10.13 [Reserved.]

10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER FINANCING DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

10.15 Consent to Jurisdiction; Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the courts of the
State of New York, sitting in the Borough of Manhattan, The City of New York,
New York, United States of America, or of the United States of America for the
Southern District of New York sitting in the Borough of Manhattan, The City of
New York, New York, United States of America, any appellate court from any
thereof, in any legal action or proceeding arising out of or relating to this
Agreement or the other Financing Documents, or for the recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts of the State of New York
or, to the extent permitted by law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Financing Documents against the Loan Parties or their respective
properties in the courts of any jurisdiction.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

81



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Financing
Documents in any courts of the State of New York or Federal court, each sitting
in the Borough of Manhattan, The City of New York, New York, United States of
America. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.1. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

10.16 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section 10.16 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

10.17 Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of
Borrower, the Agents or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b) Borrower shall not assign or delegate any of its rights or duties under this
Agreement without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment shall be null and void.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

82



--------------------------------------------------------------------------------

10.18 Patriot Act Compliance. The Administrative Agent hereby notifies Borrower
that, pursuant to the requirements of the Patriot Act, it and any other Agent
and any Lender shall be required to obtain, verify and record information that
identifies Borrower and the Member, which information includes the names and
addresses and other information that will allow it, any other Agent or any
Lender to identify Borrower and the Member in accordance with the requirements
of the Patriot Act. Borrower shall promptly deliver information described in the
immediately preceding sentence when requested by the Administrative Agent, any
other Agent or any Lender in writing pursuant to the requirements of the Patriot
Act, and shall promptly deliver such other information when requested by the
Administrative Agent, any other Agent or any Lender in writing pursuant to such
Person’s ongoing obligations under “know your customer” and anti-money
laundering rules and regulations.

10.19 Binding Effect; Counterparts.

(a) This Agreement shall become effective when it shall have been executed by
the Borrower and each of the Agents and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto.

(b) This Agreement may be executed in one or more duplicate counterparts and by
facsimile or other electronic transmission, each of which shall constitute an
original but all of which shall become effective as provided in clause (a)
above. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterparty
of this Agreement.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

83



--------------------------------------------------------------------------------

10.20 Confidentiality. Each of the Agents and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees,
agents, advisors, counsel and representatives (collectively, its
“Representatives”) who have the need to know the Information to evaluate or
engage in transactions contemplated by the Financing Documents (it being
understood that, prior to any such disclosure, the Representative has signed a
non-use and non-disclosure agreement in content similar to the provisions of
this Section 10.20 or have otherwise been instructed by the Agent or Lender, as
applicable, not to disclose such Information and to treat such Information
confidentially in accordance with the terms of this Section 10.20), (b) to the
extent requested or required by any governmental agency or other regulatory
authority (including any self-regulatory organization having or claiming to have
jurisdiction) or in connection with any legal proceedings to make any disclosure
that is prohibited or otherwise constrained by this Section 10.20, the Agent or
Lender, as applicable, will (other than in connection with any regulatory
inquiry or proceeding), to the extent reasonably practicable and permitted by
law, judicial or regulatory authority, provide Borrower and Member with prompt
written notice of such requirement so that the Borrower or Member, as the case
may be, may seek a protective order or other appropriate relief (at Borrower’s
sole expense), and subject to the foregoing, such Agent or Lender, as
applicable, may furnish that portion (and only that portion) of the Information
that the Agent or Lender, as applicable, is legally compelled or is otherwise
required to disclose without liability hereunder, (c) subject to an agreement
containing provisions substantially the same as those of this Section 10.20, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Financing Documents or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any of its obligations, (d) with the
consent of the Borrower or (e) to the extent such Information becomes publicly
known or generally made available other than as a result of a breach of this
Section 10.20. For the purposes of this Section 10.20, “Information” shall mean
(A) any information disclosed by Borrower, Member or its Affiliates, either
directly or indirectly, in writing, orally or by inspection of tangible objects,
including without limitation, algorithms, business plans, customer data,
customer lists, customer names, designs documents, drawing, engineering
information, financial analysis, forecasts, formulas, hardware configuration
information, know-how, ideas, inventions, market information, marketing plans,
processes, products, product plans, research, specifications, software, data
tags and content, source code, trade secrets or any other information which is
designated as “confidential,” “proprietary” or some similar designation or
should be reasonably be understood by the receiving party as being confidential,
(B) any information otherwise obtained, directly or indirectly, by a receiving
party through inspection, review or analysis of the disclosed information and
(C) this Agreement, the terms hereof and the transactions contemplated hereby.
Information that is disclosed orally shall be “Information” for purposes of this
Section 10.20 if it is (x) designated as confidential at the time of disclosure
or within a reasonable time after disclosure; or (y) should be reasonably
understood to be confidential. Information may also include information of a
third party that is in the possession of Borrower, Member or its Affiliate and
is disclosed to the Agents and the Lenders in connection with this Agreement.
Clause (a) and (b) of the definition of Information shall not, however, include
any information that (1) was publicly known and made generally available in the
public domain prior to the time of disclosure, (2) becomes publicly known and
made generally available after disclosure other than as a result of a breach of
this Section 10.20, (3) is already in the possession of the Agent or Lender at
the time of disclosure as shown by the Agent’s or Lender’s files and records
immediately prior to the time of disclosure, (4) is obtained by the Agent or
Lender from a third party lawfully in possession of such information and without
a breach of such third party’s obligations of confidentiality, or (5) is
independently developed by the Agent or Lender without use or reference to
Borrower’s, Member’s or their Affiliates’ Information, as shown by documents and
other competent evidence in the Agent’s or Lender’s possession. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.20 shall be considered to have complied with its obligation to do so
if such Person has taken at least those measures that it take to protect its own
confidential information of a similar nature, but in no case less than
reasonable care (including, without limitation, all precautions the Agent or
Lender employs with respect to its confidential materials). For the avoidance of
doubt, any Borrower Materials, including those marked “PUBLIC” pursuant to
Section 10.1(d) are subject to the confidentiality provisions of this
Section 10.20.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

84



--------------------------------------------------------------------------------

10.21 Survival of Agreements. All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Financing Document shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans, regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any Fees or any other amount payable under this Agreement or any other
Financing Document is outstanding and unpaid and so long as the Commitments have
not been terminated. The provisions of Sections 2.4(d), 2.6, 2.7, and 5.10 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Financing Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.

10.22 Amendments upon Termination of Master Lease. The parties hereto agree that
if the Master Lease shall terminate or expire prior to the Discharge Date, the
parties hereto shall enter into good faith negotiations to modify, supplement,
amend or amend and restate this Agreement and the other Financing Documents as
required to reproduce the same economic effect and commercial understanding set
forth herein and therein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their officers thereunto duly authorized as of the day and year first above
written.

 

AU SOLAR 1, LLC,

a Delaware limited liability company

By:  

/s/ Lyndon Rive

Name:   Lyndon Rive Title:   President & CEO

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent for the Secured
Parties, as Administrative Agent and as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as a Joint Lead Arranger By:  

/s/ Ahmad Masud

Name:   Ahmad Masud Title:   Managing Director By:  

 

Name:   Title:  

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender and as a Joint Lead Arranger By:  

/s/ Erwin Thomet

Name:   Erwin Thomet Title:   Managing Director By:  

/s/ Thomas Cantello

Name:   Thomas Cantello Title:   Director

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

RABOBANK , N.A., as a Lender and as a Joint Lead Arranger By:  

/s/ Gianluca Signorelli

Name:   Gianluca Signorelli Title:   SVP By:  

/s/ Nina Davies

Name:   Nina Davies Title:   VP, Renewable Energy Finance

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.